--------------------------------------------------------------------------------

EXHIBIT 10.1
  
SECOND AMENDED AND RESTATED
ASSET MANAGEMENT AGREEMENT
 
by and between
 
PACIFIC ETHANOL, INC.,
 
and
 
PACIFIC ETHANOL HOLDING CO. LLC,
PACIFIC ETHANOL MADERA LLC,
PACIFIC ETHANOL COLUMBIA, LLC,
PACIFIC ETHANOL STOCKTON, LLC and
PACIFIC ETHANOL MAGIC VALLEY, LLC
 
 
 
 
 
 
 
Dated as of June 30, 2011
  
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
  
Article I
 
DEFINITIONS
1
1.1
 
Definitions
1
1.2
 
Interpretation
8
Article II
 
APPOINTMENT
9
Article III
 
RESPONSIBILITIES OF MANAGER
9
3.1
 
Scope of Asset Management Services
9
3.2
 
Scope of Asset Preservation Services
11
3.3
 
Scope of O&M Services
12
3.4
 
Subcontracts
12
3.5
 
Standards for Performance of the Asset Management Services
13
3.6
 
Standards for Performance of the Asset Preservation Services and the O&M
Services
13
3.7
 
Personnel Standards.
13
3.8
 
Training
13
3.9
 
Additional Obligations of Manager
13
3.10
 
Licenses and Permits
14
3.11
 
Records and Reports; Other Material Information
14
3.12
 
No Liens or Encumbrances
14
3.13
 
Emergency Action
14
3.14
 
Scope; Manager Authority
14
3.15
 
Retention of Control by Owners
15
3.16
 
Limitations on Performance
15
3.17
 
Deficiency of Funds
15
Article IV
 
ITEMS TO BE FURNISHED BY OWNERS
15
4.1
 
General
15
4.2
 
Information
15
4.3
 
Corn, Fuel and Other Materials
15
4.4
 
Cold Shutdown or Start Up of a Facility
15
Article V
 
DEVELOPMENT PROJECTS;  FACILITY SERVICES
16
5.1
 
Development Projects
16
Article VI
 
REPORTING AND PERSONNEL
16
6.1
 
Accounts and Reports
16
6.2
 
Budget
17
6.3
 
Manager Representative
17
Article VII
 
LIMITATIONS ON AUTHORITY
18
Article VIII
 
COMPENSATION
19
8.1
 
Asset Management Fee
19
8.2
 
Sale Incentive Fee
19

  
 
 

--------------------------------------------------------------------------------

 
  
8.3
 
Lien Waivers
20
8.4
 
Netting
20
8.5
 
Intentionally Left Blank
20
Article IX
 
TERM
20
9.1
 
Term
20
9.2
 
Owner Defaults and Manager Remedies
21
9.3
 
Manager Defaults and Owner Remedies
21
9.4
 
Termination for Convenience
22
9.5
 
Facility Condition at End of Term; Successor Manager.
22
9.6
 
Termination Payment; Manager Payment.
23
Article X
 
INSURANCE
23
10.1
 
Manager Insurance
23
10.2
 
Owners Insurance
25
10.3
 
Manager Insurance Premiums and Deductibles
25
10.4
 
Subcontractor Insurance
25
Article XI
 
INDEMNIFICATION
25
11.1
 
Owners’ Indemnity
25
11.2
 
Manager’s Indemnity
25
Article XII
 
LIABILITIES OF THE PARTIES
26
12.1
 
Maximum Liability of Manager
26
12.2
 
No Consequential or Punitive Damages
26

Article XIII
 
CONFIDENTIALITY
26
13.1
 
Owner’s Confidential Information
26
13.2
 
Manager’s Confidential Information
27
Article XIV
 
TITLE, DOCUMENTS AND DATA
27
14.1
 
Materials and Equipment
27
14.2
 
Documents
27
Article XV
 
FORCE MAJEURE
28
15.1
 
Events Constituting Force Majeure
28
15.2
 
Effect
28
15.3
 
Limitations
28
Article XVI
 
MISCELLANEOUS PROVISIONS
29
16.1
 
Assignment
29
16.2
 
Sale of Facilities
29
16.3
 
Cooperation in Financing
29
16.4
 
Access
29
16.5
 
Not for Benefit of Third Parties
30
16.6
 
Amendments
30
16.7
 
Survival
30
16.8
 
No Waiver
30

   
 
 

--------------------------------------------------------------------------------

 
  
16.9
 
Notices
30
16.10
 
Representations and Warranties.
31
16.11
 
Counterparts and Execution
32
16.12
 
Governing Law
32
16.13
 
Entire Agreement
32
16.14
 
Severability
33
16.15
 
Successors and Assigns
33
16.16
 
Owner Agent
33
16.17
 
Independent Contractor
33
16.18
 
Captions; Appendices
33
16.19   No Novation 33  16.20   Several Liability 33

   
   

Appendices
  
Appendix A-1
Scope of Asset Management Services and Asset Preservation Services

Appendix A-2
Scope of O&M Services

Appendix B
Personnel Listing

Appendix C
Form of Report (Cold Shutdown)

Appendix D
Form of Report (Operating)

Appendix E
Budget

 
Exhibits
   
Exhibit I
Example Performance Bonus Calculation

Exhibit II
Example Sale Incentive Fee Calculation

Exhibit III
Example EBITDA Calculation

   

 
 

--------------------------------------------------------------------------------

 
  
This SECOND AMENDED AND RESTATED ASSET MANAGEMENT AGREEMENT (this “Agreement”)
is made and entered into as of June 30, 2011 by and between Pacific Ethanol
Holding Co. LLC, a Delaware limited liability company (“Pacific Holding”),
Pacific Ethanol Madera LLC, a Delaware limited liability company (“Madera”),
Pacific Ethanol Columbia, LLC, a Delaware limited liability company
(“Boardman”), Pacific Ethanol Stockton, LLC, a Delaware limited liability
company (“Stockton”), and Pacific Ethanol Magic Valley, LLC, a Delaware limited
liability company (“Burley” and, together with Madera, Boardman and Stockton, an
“Owner” and collectively “Owners”), Pacific Holding as Owner Agent (“Owner
Agent”) and Pacific Ethanol, Inc., a Delaware corporation (“Manager”).  Owners
and Manager are each individually referred to herein as a “Party” and
collectively are referred to herein as the “Parties”.
RECITALS
  
WHEREAS, the Parties hereto were previously party to that certain Amended and
Restated Asset Management Agreement, dated as of October 15, 2010 (the “Prior
Agreement”) pursuant to which Manager provided various services to the Owners;
 
WHEREAS, Owners have entered into the Credit Agreement (as defined below) to
provide funds for the working capital requirements of Owners and for other
purposes permitted under the Credit Agreement;
 
WHEREAS, as a condition precedent to the obligation of the lenders party to the
Credit Agreement to make loans or other extensions of credit to Owners, Owners
are required to engage Manager to provide certain management services to Owners;
and
 
WHEREAS, Manager desires to provide such management services.
 
WHEREAS, the parties to the Prior Agreement desire to amend and restate the
Prior Agreement in its entirety upon the terms and conditions set forth herein.
 
NOW, THEREFORE, for good and adequate consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, do hereby agree as follows:
 
ARTICLE I
    
DEFINITIONS
 
1.1   Definitions.  Capitalized terms used in this Agreement but not defined
herein shall have the meanings assigned thereto in the Credit Agreement.  The
following terms shall have the meanings set forth below when used in this
Agreement:
 
“Act of Insolvency” means, with respect to any Person, any of the
following:  (a) commencement by such Person of a voluntary proceeding under any
jurisdiction’s bankruptcy, insolvency or reorganization law; (b) the filing of
an involuntary proceeding against such Person under any jurisdiction’s
bankruptcy, insolvency or reorganization law which is not vacated within 60 days
after such filing; (c) the admission by such Person of the material allegations
of any petition filed against it in any proceeding under any jurisdiction’s
bankruptcy, insolvency or reorganization law; (d) the adjudication of such
Person as bankrupt or insolvent or the winding up or dissolution of such Person;
(e) the making by such Person of a general assignment for the benefit of its
creditors (assignments for a solvent financing excluded); (f) the appointment of
a receiver or an administrator for all or a substantial portion of such Person’s
assets, which receiver or administrator, if appointed without the consent of
such Person, is not discharged within 60 days after its appointment; or (g) the
occurrence of any event analogous to any of the foregoing with respect to such
Person occurring in any jurisdiction.
   
 
 

--------------------------------------------------------------------------------

 
  
“Affiliate” of a specified Person means any corporation, partnership, sole
proprietorship or other Person which directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with the
Person specified.  The term “control” means the ownership, either direct or
indirect, of twenty-five percent (25%) or more of the voting securities (or
comparable equity interests) or other ownership interests of a Person, or the
possession, either direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or any other means whatsoever.
 
“Agreement” means this Second Amended and Restated Asset Management Agreement,
including all appendices hereto, as the same may be modified, supplemented or
amended from time to time in accordance with the provisions hereof.
 
“Asset Management Fee” has the meaning assigned to such term in Section ‎8.1.
 
“Asset Management Services” has the meaning assigned to such term in Section
‎3.1.
 
“Asset Preservation Services” has the meaning assigned to such term in Section
‎3.2.
 
“Asset Sale Proceeds” in respect of a Facility means the cash proceeds received
from the sale of such Facility net of reasonable attorney’s fees, investment
banking fees, accounting fees and other fees and all taxes applied or estimated
(as determined in good faith by Owner of such Facility) required to be paid or
that become due within the following 12 months as a result of such sale and any
amounts escrowed or deferred (provided that when released such escrowed or
deferred amounts shall be Asset Sale Proceeds when received).
 
“Availability of Funds” means, with respect to any obligation that constitutes a
Manager Expense, an Operating Disbursement or a Direct Reimbursement Expense,
that sufficient funds have been provided by Owners and are available to Manager
to pay such obligation.  For sake of clarity, with respect to costs for
Manager’s obligations constituting Manager Expenses, Availability of Funds means
that the Asset Management Fee has been paid, without regard to the actual costs
necessary to be incurred by Manager to fulfill such obligations.
 
“Boardman Corn Supply Agreement” means the Amended and Restated Corn Procurement
and Handling Agreement between Pacific AG. Products, LLC and Boardman dated as
of June 30, 2011, and any other agreement relating to the procurement of corn
for the Boardman Facility.
  
 
2

--------------------------------------------------------------------------------

 
   
“Boardman Ethanol Sales and Marketing Agreement” means the Amended and Restated
Ethanol Marketing Agreement between Boardman and Kinergy Marketing, LLC, dated
as of June 30, 2011, and any other agreement relating to the sale of ethanol
from the Boardman Facility.
 
“Boardman Facility” means the Facility owned by Boardman.
 
“Boardman Facility Agreements” means this Agreement, the Boardman Corn Supply
Agreement, the Technology Licensing Agreement to which Boardman is a party, the
Boardman Ethanol Sales and Marketing Agreement, the Boardman WDG Sales and
Marketing Agreement, and such other or additional material agreements entered
into by Boardman with respect to the operation and maintenance of the Boardman
Facility.
 
“Boardman WDG Sales and Marketing Agreement” means the Amended and Restated
Distillers Grains Marketing Agreement between Boardman and Pacific Ag Products,
LLC, dated as of June 30, 2011, and any other agreement relating to the sale of
distillers grains from the Boardman Facility.
 
“Budget” means the Budget attached hereto as Appendix E, as amended or modified
from time to time in accordance with Section ‎6.2.
 
“Burley Corn Supply Agreement” means the Amended and Restated Corn Procurement
and Handling Agreement between Pacific AG. Products, LLC and Burley dated as of
June 30, 2011, and any other agreement relating to the procurement of corn for
the Burley Facility.
 
“Burley Ethanol Sales and Marketing Agreement” means the Amended and Restated
Ethanol Marketing Agreement between Burley and Kinergy Marketing, LLC, dated as
of June 30, 2011, and any other agreement relating to the sale of ethanol from
the Burley Facility.
 
“Burley Facility”  means the Facility owned by Burley.
 
“Burley Facility Agreements” means this Agreement, the Burley Corn Supply
Agreement, the Technology Licensing Agreement to which Burley is a party, the
Burley Ethanol Sales and Marketing Agreement, the Burley WDG Sales and Marketing
Agreement, and such other or additional material agreements entered into by
Burley with respect to the operation and maintenance of the Burley Facility.
 
“Burley WDG Sales and Marketing Agreement” means the Amended and Restated
Distillers Grains Marketing Agreement between Burley and Pacific Ag Products,
LLC, dated as of June 30, 2011, and any other agreement relating to the sale of
distillers grains from the Burley Facility.
 
 “Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Sacramento, California or New York, New York are required or
authorized to be closed.
 
“Consistent with Past Practices” means consistent with those practices
previously utilized by the Manager with respect to a Facility pursuant to the
Prior Agreement.
  
 
3

--------------------------------------------------------------------------------

 
    
 “Consumables” means all items consumed, or needing regular, periodic
replacement or replenishment by Manager in the performance of services pursuant
to this Agreement, including, but not limited to, chemicals, hand tools,
catalysts, lubricants, rags, oils, filter media, ammonia, additives,
anti-corrosion devices, gases (CO2, O2, halon, etc.), and other expendable
materials.
 
“Credit Agreement” means the Credit Agreement, dated June 25, 2010, among
Owners, Owner Agent, each of the Lenders from time to time party thereto, WestLB
AG, New York Branch, as Administrative Agent and Collateral Agent, and Amarillo
National Bank, as accounts bank, as the same may be amended, restated, modified
or otherwise supplemented from time to time.
 
“Direct Reimbursement Expenses” means those expenses included in the line items
of the Budget under the category “Asset Management Agreement-Direct
Reimbursement.”
 
“EBITDA” means, with respect to an Owner, the earnings of such Owner before
interest, taxes, depreciation and amortization, reorganization adjustments,
financing charges and fees, current month lower cost or market inventory
adjustment, and other lender related expenses calculated in accordance with
Exhibit III.
 
“EBITDA per Gallon of Operating Capacity” of a Facility means the quotient
obtained by dividing EBITDA by Operating Capacity.
 
“Effective Date” has the meaning assigned to such term in Section ‎9.1.
 
“Environmental Law” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, legally binding directive or requirement, or any
similar form of decision of or determination by, or any interpretation or
administration of any of the foregoing by a Governmental Authority, relating to
the environment, health or safety as affected by the environment or any
Hazardous Material as now or hereinafter in effect.
 
“Extension Notice” has the meaning assigned to such term in Section ‎9.1.
 
“Facility” means an ethanol production facility owned by an Owner including (a)
all equipment associated with the operation of such facility and forming part
thereof, (b) the storage space for corn, ethanol and wet distillers grains, (c)
administrative offices and building structures housing facility equipment, (d)
site improvements such as roads, railroad spur lines, barge docks and fencing,
and (e) the Loading/Unloading Facilities and (f) piping, structures and
equipment for the delivery of ethanol and wet distillers grains and for water,
fuel, sewer, waste water discharge and other Consumables required for facility
operation and maintenance.
 
“Facility Agreements” means the Boardman Facility Agreements, the Burley
Facility Agreements, the Madera Facility Agreements and the Stockton Facility
Agreements.
 
“Facility Manuals” means Facility equipment manuals, system descriptions, system
operating instructions, equipment maintenance instructions and pertinent design
documentation as developed by the construction contractor of the Facility and/or
Plant Designer.
 
“Facilities Records” has the meaning assigned to such term in Section ‎3.11.1.
  
 
4

--------------------------------------------------------------------------------

 
   
“Force Majeure Event” has the meaning assigned to such term in Section ‎15.1.
 
“Governmental Authority” means any United States federal, state, municipal,
local, territorial, or other governmental department, commission, board, bureau,
agency, regulatory authority, instrumentality, judicial or administrative body.
 
“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, and transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls; (b) any chemicals,
materials or substances which are now or hereafter become defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants,” “pollution,” “pollutants,” “regulated
substances,” or works of similar import, under the Environmental Laws, including
but not limited to the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.); the Hazardous
Material Transportation Act, as amended (49 U.S.C. §1801 et seq.); the Resource
Conservation and Recovery Act, as amended (42 U.S.C. § 6901 et seq.); the Toxic
Substances Control Act, as amended (42 U.S.C. § 7401 et seq.); the Clean Air
Act, as amended (42 U.S.C. § 7401 et seq.); the Federal Water Pollution Control
Act, as amended (33 U.S.C. § 1251 et seq.); or in the regulations promulgated
pursuant to said laws; (c) any Material of Environmental Concern as defined in
the Credit Agreement; and (d) any other chemical, material, substance or waste
declared to be hazardous, toxic, or polluting material by any Governmental
Authority, exposure to which is now or hereafter prohibited, limited or
regulated by any Governmental Authority.
 
“Law” means any law, statute, act, legislation, bill, enactment, policy, treaty,
international agreement, ordinance, judgment, injunction, award, decree, rule,
regulation, interpretation, determination, requirement, writ or order of any
Governmental Authority.
 
“Liabilities” has the meaning assigned to such term in Section ‎11.1.
 
“Loading/Unloading Facilities” means the rail spurs, barge and/or truck docks
located at a Facility, and all loading and unloading equipment and facilities
with respect thereto located at such Facility, including, but not limited to,
all conveyors, lifts and elevators used in connection with movement of materials
and  products (including grain and grain products) in and out of the Storage
Silos and other locations at a Facility.
 
“Madera Corn Supply Agreement” means any agreement relating to the procurement
of corn for the Madera Facility.
 
“Madera Ethanol Sales and Marketing Agreement” means any agreement relating to
the sale of ethanol from the Madera Facility.
 
“Madera Facility”  means the Facility owned by Madera.
 
“Madera Facility Agreements” means this Agreement, the Madera Corn Supply
Agreement, the Technology Licensing Agreement to which Madera is a party, the
Madera Ethanol Sales and Marketing Agreement, the Madera WDG Sales and Marketing
Agreement, and such other or additional material agreements entered into by
Madera with respect to the operation and maintenance of the Madera Facility.
  
 
5

--------------------------------------------------------------------------------

 
   
“Madera WDG Sales and Marketing Agreement” means any agreement relating to the
sale of distillers grains from the Madera Facility.
 
“Magic Valley Air Permit” means a final, non-appealable air quality permit
required to operate the Magic Valley Facility at not less than nameplate
capacity.
 
“Magic Valley Facility” means the Facility owned by Burley.
 
“Manager” has the meaning assigned to such term in the Preamble.
 
“Manager Account” means a depositary account designated by Manager, from time to
time, which account shall be under the sole dominion and control of Manager and
located in a banking institution designated by Manager.
 
“Manager Expenses” means the expenses incurred by Manager in performing the
Services that are to be for the account of Manager, as specified in the Manager
Expense portion of the Budget.
 
“Manager Indemnified Person” has the meaning assigned to such term in Section
‎11.2.
 
“Manager Information” has the meaning assigned to such term in Section 13.2.
 
“Manager Proprietary Property” has the meaning assigned to such term in Section
‎9.5(a).
 
“NewCo” means New PE Holdco LLC, a Delaware limited liability company and the
owner on the date hereof, directly or indirectly, of all the equity interests in
Owner Agent and each Owner.
 
“Operating Capacity” means 57,142,857 un-denatured gallons annually in the case
of each of the Magic Valley and the Stockton Facilities and 38,095,238
un-denatured gallons annually in the case of each of the Boardman and Madera
Facilities, plus, in each case, the actual gallons of denaturant used annually
with regard to any Facility not in Cold Shutdown.
 
“Operating Disbursements” means those expenses included in the line items of the
Budget under the category “Operating Disbursements”.
 
“O&M Services” has the meaning assigned to such term in Section ‎3.3.
 
“Owner Agent” has the meaning assigned to such term in the Preamble
 
“Owners” has the meaning assigned to such term in the Preamble.
 
“Owner Indemnified Person” has the meaning assigned to such term in Section
‎11.1.
 
“Party” has the meaning assigned to such term in the Preamble.
  
 
6

--------------------------------------------------------------------------------

 
    
“Permits” means all permits, authorizations, registrations, consents, approvals,
waivers, exceptions, variances, orders, judgments, written interpretations,
decrees, licenses, exemptions, publications, filings, notices to and
declarations of or with, or required by, any Governmental Authority, or required
by any Law, and shall include all environmental and operating permits and
licenses that are required for the full use, occupancy, zoning and operation of
each Facility.
 
“Person” means any individual, partnership, corporation, association, business,
trust, government or political subdivision thereof, governmental agency or other
entity.
 
“Plant Designer” means Delta-T Corporation.
 
“Prior Agreement” has the meaning assigned to such term in the Recitals.
 
“Prudent Ethanol Practices” means those reasonable practices, methods and acts
that (i) are commonly used in the regions where the Facilities are located to
manage and maintain ethanol production, distribution, equipment and associated
facilities of the size and type that comprise the Facilities safely, reliably,
and efficiently and in compliance with applicable Laws, manufacturers’
warranties and manufacturers’ and licensor’s recommendations and guidelines, and
(ii) in the exercise of reasonable judgment, skill, diligence, foresight and
care are expected of an ethanol plant manager, in order to efficiently
accomplish the desired result consistent with safety standards, applicable Laws,
manufacturers’ warranties and manufacturers’ recommendations, in each case
taking into account whether a Facility is in operation or is in Cold
Shutdown.  Prudent Ethanol Practices does not necessarily mean one particular
practice, method, equipment specifications or standard in all cases, but is
instead intended to encompass a broad range of acceptable practices, methods,
equipment specifications and standards.
 
“Sale Price per Gallon” in respect of a Facility (or the equity interests in
Owner of such Facility) means the quotient obtained by dividing (i) the excess
of (x) Asset Sale Proceeds in respect of such Facility (or such equity
interests) over (y) the pro rata portion of the Loans allocated (on the basis of
relative Operating Capacities) to such Facility by (ii) the Operating Capacity
of such Facility.
 
“Services” means, collectively, the Asset Management Services, the Asset
Preservation Services and the O&M Services and any other services provided by or
on behalf of the Manager with respect to the Facilities in accordance with this
Agreement.
 
“Sponsor Support Agreement” means that certain Amended and Restated Sponsor
Support Agreement, dated as of October 22, 2008, among Owner Agent, Manager and
WestLB AG, New York Branch, as Administrative Agent.
 
“Stockton Completion Obligation” means those actions required to be taken to
cause the Stockton Facility to achieve Final Completion (as defined in the
Pre-Petition Credit Agreement) including receipt of all Permits.
 
“Stockton Corn Supply Agreement” means the Amended and Restated Corn Procurement
and Handling Agreement between Pacific AG. Products, LLC and Stockton dated as
of June 30, 2011, and any other agreement relating to the procurement of corn
for the Stockton Facility.
   
 
7

--------------------------------------------------------------------------------

 
   
“Stockton Ethanol Sales and Marketing Agreement” means the Amended and Restated
Ethanol Marketing Agreement between Stockton and Kinergy Marketing, LLC, dated
as of June 30, 2011, and any other agreement relating to the sale of ethanol
from the Stockton Facility.
 
“Stockton Facility”  means the Facility owned by Stockton.
 
“Stockton Facility Agreements” means this Agreement, the Stockton Corn Supply
Agreement, the Technology Licensing Agreement to which Stockton is a party, the
Stockton Ethanol Sales and Marketing Agreement, the Stockton WDG Sales and
Marketing Agreement, and such other or additional material agreements entered
into by Stockton with respect to the operation and maintenance of the Stockton
Facility.
 
“Stockton WDG Sales and Marketing Agreement” means the Amended and Restated
Distillers Grains Marketing Agreement between Stockton and Pacific Ag Products,
LLC, dated as of June 30, 2011, and any other agreement relating to the sale of
distillers grains from the Stockton Facility.
 
“Storage Silos” means Owners’ grain storage silos located at a Facility.
 
“Supplemental Termination Payment” means the product obtained by
multiplying  (i) the difference between (x) sixty (60) and (y) the number of
days notice (fewer than sixty (60)) that Manager is given  pursuant to clause
(y) of Section ‎9.4 by (ii) the quotient of (x) the Asset Management Fee with
respect to the relevant Facility divided by (y) 30.
 
“Technology Licensing Agreement” means (i) each License for Technology between
an Owner of a Facility (other than Madera) and Plant Designer, each dated as of
September 6, 2006  and (ii) the License for Technology between Madera and Plant
Designer, dated as of September 1, 2005 in each case, as such agreement may from
time to time be amended.
 
“Termination Payment” has the meaning assigned to such term in Section ‎9.6.1.
 
1.2   Interpretation.  The following interpretations and rules of construction
shall apply to this Agreement:
 
(a)   titles and headings are for convenience only and will not be deemed part
of this Agreement for purposes of interpretation;
 
(b)   unless otherwise stated, references in this Agreement to “Sections,”
“Appendices” or “Articles” refer, respectively, to Sections, Appendices or
Articles of this Agreement;
 
(c)   “including” means “including, but not limited to”, and “include” or
“includes” means “include, without limitation” or “includes, without
limitation”;
 
(d)   “hereunder”, “herein”, “hereto” and “hereof”, when used in this Agreement,
refer to this Agreement as a whole and not to a particular Section or clause of
this Agreement;
    
 
8

--------------------------------------------------------------------------------

 
   
(e)   in the case of defined terms, the singular includes the plural and vice
versa;
 
(f)   unless otherwise indicated, all accounting terms not specifically defined
shall be construed in accordance with generally accepted accounting practices in
the United States;
 
(g)   unless otherwise indicated, each reference to a particular Law is a
reference to such Law as it may be amended, modified, extended, restated or
supplemented from time to time, as well as to any successor Law thereto;
 
(h)   unless otherwise indicated, references to agreements shall be deemed to
include all subsequent amendments, supplements and other modifications thereto;
and
 
(i)   unless otherwise indicated, each reference to any Person shall include
such Person’s successors and permitted assigns.
 
ARTICLE II
   
APPOINTMENT
 
Owners hereby appoint and retain Manager to provide the Services from the
Effective Date on the terms and conditions set forth in this Agreement.  Manager
hereby accepts such appointment and agrees to perform the Services in accordance
with the terms and conditions set forth in this Agreement.
 
ARTICLE III
   
RESPONSIBILITIES OF MANAGER
 
3.1   Scope of Asset Management Services.  With respect to each Facility,
commencing on the Effective Date, subject to the terms of this Agreement and the
Availability of Funds, Manager shall perform, or cause to be performed, the
following services with respect to such Facility (collectively, the “Asset
Management Services”):
 
3.1.1   Administration of Financing Documents.  Subject to the terms of this
Agreement and the direction of Owner Agent, Manager shall administer the Owners’
compliance with all covenants and obligations set forth in the Financing
Documents, including monitoring compliance with the Financing Documents and
advising Owners as to their compliance obligations thereunder and providing
Owner Agent with Manager’s analysis and recommendations regarding the
application of the Financing Documents.  In furtherance of the foregoing,
Appendix A-1 sets forth various time and certification requirements regarding
Manager’s furnishing to Owner of various reports, budgets and other submissions
for review by Owner prior to the submission of same to the Administrative
Agent.  For convenience, Appendix A-1 also sets forth the time and requirements
for reports called for by this Agreement and the Facility Agreements.   Manager
shall not take any action that would reasonably be expected to cause any Owner
to contravene such Owner’s obligations under the Financing Documents.  Manager
shall be authorized to deal directly with the Administrative Agent and the
Collateral Agent on behalf of Owners with respect to routine matters and to
receive notifications from the Administrative Agent and the Collateral Agent
pursuant to the Financing Documents.  Manager shall reasonably cooperate with
the Administrative Agent, the Collateral Agent and the Consultants.  The parties
to this Agreement hereby agree that the terms of this Agreement shall not vary
or amend the obligations of any Owner under any Financing Document to which such
Owner is a party or subject Manager to any obligations under the Financing
Documents.
   
 
9

--------------------------------------------------------------------------------

 
  
3.1.2   Billing and Collection of Revenues.  Manager shall implement and
maintain billing and collection procedures in respect of all accounts receivable
and other amounts due Owners.
 
3.1.3   Bank Accounts and Disbursement of Funds.  Manager shall establish and/or
maintain on behalf of and in the name of the applicable Owner one or more bank
accounts as may be required by the applicable Owner or the Financing
Documents.  Subject to availability of adequate funds in such accounts, Manager
shall withdraw from such accounts such funds as may be necessary  to pay such
Owner’s Operating Disbursements and Direct Reimbursement Expenses in accordance
with the Budget.
 
3.1.4   Accounting and Documentation.  Manager shall provide full bookkeeping,
accounting (including tax accounting), and record keeping services to Owners as
required from time to time by Owners and the Financing Documents.
 
3.1.5   Insurance.  Manager shall implement Owners’ insurance programs,
including procuring and maintaining any and all insurance required to be
maintained by Owners under the Financing Documents.  Manager also shall be
responsible for administering all claims, arranging for all payments, and making
all collections on behalf of Owners under insurance policies covering Owners.
 
3.1.6   Licenses and Permits.  Manager shall monitor and use commercially
reasonable efforts to assist each Owner with its respective obligations to
maintain compliance with any required permits, licenses and governmental
approvals required and obtained by or for an Owner in connection with the
ownership or operation of its Facility.  Manager shall, upon request by any
Owner, prepare or cause the preparation of any application, filing or notice
related thereto, shall cause such materials to be submitted to, and shall
represent Owner in contacts with, the appropriate governmental agency, and shall
perform all ministerial or administrative acts necessary for timely issuance and
the continued effectiveness thereof.  Copies of all permits, licenses and
governmental approvals obtained by or for an Owner pursuant hereto shall be
maintained by Manager at its offices and at the respective Facility sites.
 
3.1.7   Public Relations.  Manager shall coordinate all public and community
relations matters of Owners with respect to the Facilities as directed by Owner
Agent.  Notwithstanding the foregoing, the Manager shall not issue (nor have any
obligation to issue) any press release regarding an Owner or a Facility without
the prior written consent of such Owner.
 
3.1.8   Reports and Budgets.  Manager shall prepare and distribute, or cause to
be prepared and distributed, all financial or other reports, budgets (including
the Budget), estimates, tax returns and other information required to be
prepared and distributed by Owners pursuant to the Financing Documents.
   
 
10

--------------------------------------------------------------------------------

 
  
3.1.9   Dispute Resolution.  Subject to the directions of Owner Agent, Manager
shall manage any litigation, arbitration, or other proceedings involving any
Facility (except any litigation, arbitration, or other proceedings involving
Manager).  Manager shall obtain Owner Agent’s written approval prior to
commencing any litigation, arbitration or other proceeding on behalf of an Owner
and Manager shall periodically advise Owner Agent on the status of each
litigation, arbitration and other proceeding involving any Facility.  In
addition, notwithstanding the foregoing, except as otherwise authorized by Owner
Agent, Manager shall not settle any claim brought by or against an Owner without
the prior written approval of Owner Agent.
 
3.1.10   Materials.  Manager shall provide all materials necessary for the
performance of the Asset Management Services and shall provide appropriate
office space for its personnel performing the Asset Management Services.
 
3.1.11   Sale of Facilities.  Manager shall use commercially reasonable efforts
to assist Owners with the sale of the Facilities.
 
3.1.12   Offices.  Manager shall maintain the principal office of each Owner and
arrange for the provision of cleaning, security and other necessary services
with respect to each such office and to each Facility.
 
3.1.13   Consultation.  Manager shall consult with Owner Agent on all aspects of
the preservation, operation and maintenance of each Facility, at such places and
times as Owner Agent may reasonably request.
 
3.1.14   Other.  Manager shall use commercially reasonable efforts to provide
any other assistance or services reasonably requested by Owners that are
consistent with the foregoing services and necessary for, or materially
beneficial to, the management or administration of the Facilities including the
services set forth in Appendix A-1.
 
3.2   Scope of Asset Preservation Services.  With respect to each Facility that
is in Cold Shutdown, subject to the terms of this Agreement and the Availability
of Funds, Manager shall perform, or cause to be performed, the following
services with respect to such Facility (collectively, the “Asset Preservation
Services”):
 
3.2.1   Layup Services.  Manager will take all commercially reasonable steps to
ensure that site security measures, equipment preservation and general site
maintenance is conducted in order to support a cost effective return of each
Facility to operational status once schedules therefor are established by Owners
and communicated to Manager.  Manager shall:
 
(a)   be in complete charge of, and have care and custody over, each  Facility;
 
(b)   perform, or cause to be performed on behalf of Owners, all maintenance of
each Facility Consistent with Past Practice; and
 
(c)   perform periodic  inspections Consistent with Past Practice.
   
 
11

--------------------------------------------------------------------------------

 
      
3.2.2   Waste Management.  Subject to Environmental Laws and any permits
maintained with respect to each Facility by its Owner or Manager, Manager shall
be responsible for the onsite management of all wastes generated by or used in
the preservation of each Facility.
 
3.2.3   Other.  Manager shall use commercially reasonable efforts to provide any
other assistance or services reasonably requested by Owners that are consistent
with the foregoing services, Consistent with Past Practices and necessary for,
or materially beneficial to, the preservation of the Facilities including the
services set forth in Appendix A-1.
 
3.3   Scope of O&M Services.  With respect to each Facility that is not in Cold
Shutdown, commencing on the Effective Date and subject to the terms of this
Agreement, the Availability of Funds and Consistent with Past Practices, Manager
shall perform, or cause to be performed, the following services (collectively,
the “O&M Services”):
 
3.3.1   Operations and Maintenance.  Manager shall operate and maintain each
such Facility.  Manager shall:
 
(a)   perform, or cause to be performed on behalf of such Facility, all
operations and maintenance of such Facility;
 
(b)   supply, or cause to be supplied, all goods and materials, including spare
parts, required to operate and maintain such Facility;
 
(c)   maintain, control and store such Facility’s equipment and spare parts
inventory;
 
(d)   perform periodic inspections; and
 
(e)   coordinate compliance by Owner with the applicable Facility Agreements.
 
3.3.2   Waste Management.  Subject to Environmental Laws and any permits
maintained with respect to such Facility by Owner of such Facility or Manager,
Manager shall be responsible for the onsite management of all wastes generated
by or used in the operation or maintenance of such Facility.
 
3.3.3   Other.  Manager shall use commercially reasonable efforts to provide any
other assistance or services reasonably requested by Owner of such Facility,
that are consistent with the foregoing services and necessary for, or materially
beneficial to, the operations and maintenance of such Facility, respectively,
including the services set forth in Appendix A-2.
 
3.4   Subcontracts.  Manager shall not enter into any subcontract for the
services described herein without the prior written consent of Owner Agent;
provided that Manager shall be permitted to subcontract certain of the Services
relating to the maintenance and operation of the Facilities to Affiliates of
Manager (other than Owners) Consistent with Past Practices (it being understood
that Manager shall remain primarily liable for any services performed by any
subcontractor).
   
 
12

--------------------------------------------------------------------------------

 
   
3.5   Standards for Performance of the Asset Management Services.  Manager shall
perform the Asset Management Services in a prudent, businesslike and efficient
manner in accordance with (i) all applicable Laws (including Environmental Laws)
and Permits, (ii) the applicable terms and conditions of the Financing Documents
and (iii) this Agreement.
 
3.6   Standards for Performance of the Asset Preservation Services and the O&M
Services.  Subject to Availability of Funds and Consistent with Past Practices,
Manager shall perform the Asset Preservation Services and the O&M Services in
accordance with (i) the Facility Manuals, (ii) all applicable Laws (including
Environmental Laws) and Permits, (iii) Prudent Ethanol Practices, (iv) the
applicable Facility Agreements and (v) this Agreement.  Manager shall obtain and
maintain in effect all licenses and permits required to allow Manager to do
business or perform its services hereunder in the jurisdictions where such
services are to be performed except where the failure to do so shall not
adversely affect Manager’s ability to perform its obligations under this
Agreement.
 
3.7   Personnel Standards.
 
3.7.1   Manager shall provide and make available as necessary, in accordance
with the requirements of this Agreement, all labor and professional, supervisory
and managerial personnel as are required to perform its services hereunder in
accordance with the terms hereof.  Such personnel shall be qualified and
experienced in the duties to which they are assigned and shall be the employees
of Manager or its Affiliates, and their working hours, rates of compensation and
all other matters relating to their employment shall be determined solely by
Manager.  Manager shall retain sole authority, control and responsibility with
respect to its employment policy in connection with the performance of its
obligations hereunder.  A preliminary listing of personnel that Manager
anticipates will be necessary to operate, preserve  and/or maintain each
Facility in its current state of operation or Cold Shutdown as applicable as
such state may change from time to time, including function, the number of such
positions and the date by which such personnel should be hired, is set forth in
Appendix B, it being understood that such listing is non-binding and shall be
revised from time to time (but not less frequently than quarterly, if changes
have occurred) by Manager in consultation with Owner Agent.
 
3.7.2   Upon the written request of Owner Agent, Manager shall remove from each
site and each Facility workforce, any employee or subcontractor.
 
3.8   Training.  Manager shall maintain regular training procedures approved by
Owner Agent in the exercise of its reasonable judgment and discretion.  Such
procedures shall be adequate to keep Manager’s personnel informed and
knowledgeable regarding the operation and maintenance of each Facility.
 
3.9   Additional Obligations of Manager.  Anything contained herein to the
contrary notwithstanding and without regard to Availability of Funds, Manager
shall (i) take all actions as may be necessary to cause the Stockton Facility to
satisfy the Stockton Completion Obligation and (ii) perform its obligations
under Section 2.01(b) of the Sponsor Support Agreement to cause the Magic Valley
Facility to obtain the Magic Valley Air Permit. This Section ‎3.9 shall not be
deemed to make Manager a party to the Facility Agreements (other than this
Agreement) or to impose any obligations on Manager under the Facility Agreements
(other than this Agreement).
   
 
13

--------------------------------------------------------------------------------

 
  
3.10   Licenses and Permits.  Manager has reviewed and shall continue to review
all Laws and regulations containing or establishing compliance requirements in
connection with the operation and maintenance of each Facility and applicable to
Manager in connection with its obligations under this Agreement, and assist
Owners in securing and complying with, as appropriate, all Permits necessary for
the operation and maintenance of each Facility (and renewals or replacements of
the same), including those relating to Facility operation, waste water and sewer
use and treatment, chemical and other waste including Hazardous Materials;
provided, however, that all such permits, licenses and approvals relating to
Hazardous Materials shall be in the name of Owners except for any individual
licenses or permits required under Section 3.6.  Manager shall also initiate and
maintain precautions and procedures necessary to comply with applicable
provisions of all such Laws (including Environmental Laws), including those
related to prevention of injury to persons or damage to property at each
Facility.
 
3.11   Records and Reports; Other Material Information
 
3.11.1   Records and Reports.  Manager shall prepare and maintain logs, records
and reports documenting the operation and maintenance of each Facility including
all information and reports required by applicable Laws or beneficial for proper
operation and maintenance of each Facility in accordance with Prudent Ethanol
Practices.  Manager shall also prepare reports and data related to the
maintenance of Hazardous Materials onsite at each Facility in a manner complying
with applicable Environmental Laws, and shall maintain current revisions of the
drawings, specifications, lists, clarifications and other materials provided to
Manager by Owners, construction contractors and/or Plant Designer.  Appendix A-1
details timing and certification requirements relating to certain of such
reports.  Copies of all such reports that may be submitted to any Governmental
Authority by Manager shall be transmitted to Owner Agent. All such reports and
other documents specified in this Section ‎3.11.1 are referred to as the
“Facilities Records”.
 
3.11.2   Other Material Information.  Manager shall promptly submit to Owner
Agent any material information that it or any of its Affiliates may have
concerning new or significant developments relating to any Facility and, upon
Owner Agent’s reasonable request, shall promptly submit any other information
that it or any of its Affiliates may have concerning any Facility or the
services performed by Manager hereunder.
 
3.12   No Liens or Encumbrances.  Manager shall keep and maintain each Facility
free and clear of all liens and encumbrances resulting from the action of
Manager or work done at the request of or by Manager.
 
3.13   Emergency Action.  In the event of an emergency affecting the safety or
protection of Persons or endangering a Facility or property located at a
Facility, Manager shall promptly notify Owner Agent and, take prompt action to
attempt to prevent any damage, injury or loss resulting from such emergency.
 
3.14   Scope; Manager Authority.  On at least 60 days prior written notice,
Owner Agent may revoke or rescind all or any material part of the authority
granted to Manager or materially reduce or materially restrict the scope of the
Services.
  
 
14

--------------------------------------------------------------------------------

 
  
3.15   Retention of Control by Owners.  Notwithstanding anything in this
Agreement to the contrary, Owners and Manager expressly acknowledge and agree
that:  (a) this Agreement does not convey ownership or control over the
Facilities from Owners to the Manager; and (b)  Owners retain ultimate
decision-making authority with respect to the Facilities, including ultimate
decision-making authority relating to the operation of, and sale of products
produced by, the Facilities.
 
3.16   Limitations on Performance.  Notwithstanding anything herein to the
contrary, none of the following shall result in a breach of Manager’s
obligations under this Agreement to the extent caused by:  (i) lack of
Availability of Funds, (ii)  Force Majeure Events or (iii) any failure by Owners
to perform their respective obligations under this Agreement.
 
3.17   Deficiency of Funds.  If funds shall not be sufficient to make applicable
disbursements for Operating Disbursements or Direct Reimbursement Expenses,
Manager shall promptly notify Owner Agent and Owner Agent shall promptly provide
the required funds, subject to the terms of this Agreement.  Manager, in its
sole discretion, may elect (but shall not be obligated), to advance any such
funds for the account of Owners, and Owner Agent shall promptly reimburse
Manager for any such advances properly made by Manager in accordance with the
terms of this Agreement.  Manager shall use commercially reasonable efforts to
keep Owner Agent advised as to projected cash deficits so as to permit the
orderly funding thereof by Owner Agent.
 
ARTICLE IV
  
ITEMS TO BE FURNISHED BY OWNERS
 
4.1   General.  Owners shall furnish to Manager, at Owners’ expense, the
information, services, materials and other items described in this Article
IV.  All such items shall be made available at such times and in such manner as
may be reasonably required for the expeditious and orderly performance of the
Services by Manager.
 
4.2   Information.  Owners shall provide copies of the Facility Agreements and
the Facility Manuals to Manager as well as technical, operational and other
Facility information reasonably available to Owners or in Owners’ possession and
necessary for the performance of the Services.  Subject to the standards of
performance set forth in Article III, Manager shall be entitled to rely upon
such information in the performance of the Services.
 
4.3   Corn, Fuel and Other Materials.  During the period in which Manager is
required to provide O&M Services to a Facility, Owner of such Facility shall be
responsible for furnishing and delivering to such Facility: (a) corn, (b) water,
(c) natural gas, (d) electricity, (e) denaturant, and (f) any other materials
necessary for the operation of such Facility, in each case, in sufficient
quantities to produce ethanol and wet distillers grains in accordance with the
applicable Facility Agreements.
 
4.4   Cold Shutdown or Start Up of a Facility.  From time to time, upon not less
than sixty (60) days notice to Manager, Owner Agent or Owner of a Facility may
elect to recommence operations of such Facility that is then in Cold Shutdown or
to place such Facility in Cold Shutdown.  Within ten (10) days of receipt of any
such notice, Manager shall provide Owner’s Agent and Owner of such Facility with
a budget for any costs to be incurred with such recommencing operation or Cold
Shutdown.  Upon agreement of Manager, Owner Agent and Owner of such Facility
with respect to such budget, and the concurrence therewith by the Administrative
Agent, Manager shall recommence operations or place such Facility in Cold
Shutdown, as applicable.
   
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE V
   
DEVELOPMENT PROJECTS;  FACILITY SERVICES
 
5.1   Development Projects.  If, during the term of this Agreement, Manager
intends to develop or pursue any business opportunity that involves or promotes
any Facility assets, properties located adjacent to the Facilities or products
produced at the Facilities, then Manager shall notify Owners of such
opportunity, including providing reasonable detail thereof (following Owners’
execution of a reasonable and customary confidentiality and non-intervention
agreement, if required by Manager), and Manager agrees to negotiate, in good
faith, Owners participating in such business opportunity on terms mutually
acceptable to the parties.  Notwithstanding the foregoing, Manager (i) shall not
be under any obligation to include any Owner in any transaction regarding any
such opportunities and Owners shall have no right to participate in any such
transaction, (ii) shall be free to pursue and engage in such opportunity with
any or no party as Manager shall in its sole and absolute discretion deem
appropriate, (iii) shall be free to negotiate concurrently with third parties
regarding such opportunity and (iv) may cease discussions with Owners regarding
any such opportunity at any time and in Manager’s sole discretion.
 
ARTICLE VI
   
REPORTING AND PERSONNEL
 
6.1   Accounts and Reports.  Manager shall furnish or cause to be furnished to
Owner Agent (i) the reports required to be delivered to the Administrative Agent
pursuant to the Financing Documents and (ii) the following reports and
information:
 
6.1.1   CS Reports.  (a) With respect to each Facility that is in Cold Shutdown,
as soon as available and in any event within 25 days following the end of each
calendar month, Manager shall submit to Owner Agent a summary report in the form
attached hereto as Appendix C, which report shall include, with respect to each
Facility, a numerical and narrative assessment in respect of such month of (i)
the Facility’s compliance with each category in the Budget, (ii) plant
availability, (iii) cash receipts and disbursements including balances in the
Accounts, (iv) major maintenance activity, (v) material casualty losses (whether
or not covered by insurance), (vi) disputes with any contractor, materialman,
supplier or other Person and any related claims against any Owner,
(vii) compliance with governmental permits, and (viii) a comparison of figures
to corresponding figures provided in the prior month.
 
(b)   With respect to each Facility that is in Cold Shutdown, as soon as
practicable and in any event within 25 days following the end of each calendar
quarter, Manager shall submit to Owner Agent a summary report containing the
information required to be provided pursuant to Section ‎6.1.1‎(a) for the
quarter then ended.
  
 
16

--------------------------------------------------------------------------------

 
   
6.1.2   Operating Reports.  With respect to each Facility that is not in Cold
Shutdown, as soon as available and in any event within 25 days following the end
of each calendar month, Manager shall submit to Owner Agent a summary report in
the form attached hereto as Appendix D, which report shall include, with respect
to each such Facility, a numerical and narrative assessment in respect of such
month of (i) each such Facility’s compliance with each category in the Budget,
(ii) ethanol and WDG production and delivery, (iii) corn deliveries and use,
(iv) plant availability, (v) cash receipts and disbursements including balances
in the Accounts, (vi) major maintenance activity, (vii) material casualty losses
(whether or not covered by insurance), (viii) disputes with any contractor,
materialman, supplier or other Person and any related claims against the Owner
of each such Facility, (ix) compliance with governmental permits, and (x) a
comparison of figures to corresponding figures provided in the prior month.
 
6.1.3   Manager Report.  As soon as available and in any event within ten (10)
days after the filing thereof, Manager shall submit to Owner Agent and the
Administrative Agent copies of all reports filed by Manager or any Affiliate
with the Securities and Exchange Commission, any communications or information
provided by Manager to its shareholders, and the monthly financial statements of
Kinergy Marketing LLC as provided to its working capital lenders.  Each report
shall be certified as complete and correct by an Authorized Officer of Manager.
 
6.1.4   Other Information.  Any other information concerning the Services,
Owners or the Facilities or reasonably requested by Owner Agent regarding any
Facility or the Services.
 
6.2   Budget.  The Budget sets forth the budgeted amounts for all Operating
Disbursements and Direct Reimbursement Expenses and for the Asset Management
Fee.  Manager shall submit a revised Budget each quarter and each year in
conjunction with the quarterly and annual budgets provided to the Lenders
pursuant to the Credit Agreement.  If accepted by the Owners and the Lenders,
each such quarterly budget shall serve as the Budget hereunder.  Manager shall
promptly notify Owner Agent of any actual or anticipated variance from the
amounts budgeted for Operating Disbursements and Direct Reimbursement Expenses,
the reasons therefor and Manager’s recommendations with respect thereto.  Each
Owner shall be responsible for (but shall not be obligated to fund) all
Operating Disbursements and Direct Reimbursement Expenses in respect of its
Facility; provided that any failure by an Owner to provide such funding shall
relieve Manager of any obligation hereunder for which there is no Availability
of Funds.  Each Owner agrees to pay Manager the Asset Management Fee in respect
of its Facility; provided that, except as expressly set forth herein, any such
failure to fund shall relieve Manager of its obligations hereunder.  Manager
agrees that the amount of the Asset Management Fee is fixed and that any
increase or decrease in the Manager Expenses shall be solely for the account of
the Manager and shall not result in any increase or decrease in the amount of
the Asset Management Fee.
 
6.3   Manager Representative.  Manager has appointed a representative (a
“Manager Representative”) authorized and empowered to act for and on behalf of
Manager on all matters concerning this Agreement and the Services with respect
to a Facility.  The appointment of any Manager Representative shall be subject
to the reasonable approval of Owner Agent.  Such appointment shall remain in
full force and effect until such Manager Representative is replaced by Manager
with the reasonable approval of Owner Agent.  At any time, a Manager
Representative may act through or be represented by one or more individuals
appointed by Manager.
   
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE VII
  
LIMITATIONS ON AUTHORITY
 
Notwithstanding any provision in this Agreement to the contrary, unless
otherwise approved in writing in advance by Owner Agent, Manager shall not (and
shall not permit any of its agents or representatives to):
 
(a)   sell, lease, pledge, mortgage, encumber, convey, or make any license,
exchange or other transfer or disposition of any property or assets of an Owner
(other than products produced by an Owner for sale in the ordinary course of
business), including any property or assets purchased by Manager hereunder;
 
(b)   make, enter into, execute, amend, terminate, modify or supplement any
contract or agreement (including any labor or collective bargaining agreement)
on behalf of or in the name of  an Owner;
 
(c)   make any expenditure or acquire any equipment, materials, assets or other
items, except in substantial conformity with the Budget, or consent or agree to
do any of the foregoing; provided, that in the event of an emergency affecting
the safety or protection of Persons or endangering a Facility or property
located at a Facility, Manager, without approval from Owner Agent, shall be
authorized to take all reasonable actions to prevent damage, injury or loss;
 
(d)   settle, compromise, assign, pledge, transfer, release or consent to the
compromise, assignment, pledge, transfer or release of, any claim, suit, debt,
demand or judgment against or due by, Owners, or initiate, submit or respond to
any such claim, dispute or controversy or arbitration or judicial process, or
stipulate in respect thereof to a judgment, or consent to the same; or
 
(e)   INTENTIONALLY LEFT BLANK
 
(f)   describe itself as an employee, agent or representative of any Owner;
 
(g)   make any warranty or representation relating to or on behalf of any Owner;
 
(h)   engage in any other transaction on behalf of Owners not permitted under
this Agreement; or
   
(i)   commit to or enter into any agreement or arrangement with respect to any
of the foregoing.
   
 
18

--------------------------------------------------------------------------------

 
    
ARTICLE VIII
  
COMPENSATION
 
8.1   Asset Management Fee.  As compensation to Manager for the performance of
the Services in respect of a Facility, Owner of such Facility shall pay Manager
a monthly management fee equal to (i) $75,000 for each calendar month during
which a Facility is not in Cold Shutdown, and (ii) $40,000 for each calendar
month during which a Facility is in Cold Shutdown (the “Asset Management Fee”),
payable in advance  in equal semi-monthly installments on the 1st and 11th
Business Days of each month by deposit into the Manager Account (and pro rated
for partial calendar months) commencing on the Effective Date and continuing for
the term of this Agreement with respect to such Facility.
 
In addition to the foregoing compensation, during any six-month period (measured
on September 30 and March 31 of each year commencing March 31, 2011) in which
any Facility shall have an annualized EBITDA Per Gallon of Operating Capacity of
$.20 or greater, Owner of such Facility shall pay to Manager a performance bonus
equal to the product of 3% of the amount by which annualized EBITDA Per Gallon
of Operating Capacity at such Facility for such six-month period exceeds $.20
multiplied by the number of gallons of ethanol produced at such Facility during
such period; provided that (i) no performance bonus shall be paid at any time
when a Default or an Event of Default under the Credit Agreement as a result of
Borrower’s failure to pay any amounts then due and owing shall exist and be
continuing; (ii) such performance bonus shall be capped at $2.2 million for each
six-month period; and (iii) such performance bonus shall be reduced by 25% if
all Facilities then operating do not operate at a minimum average yield (in the
aggregate across all operating Facilities) of 2.70 gallons of denatured ethanol
per bushel of corn during such six-month period.
 
An example of this computation is set forth in Exhibit I.
 
8.2   Sale Incentive Fee.  Upon the sale of all or substantially all the assets
of a Facility or all of the equity interests in an Owner of a Facility, in each
case to a third party (for sake of clarity, a sale to Manager or any Affiliate
of Manager shall not be considered a sale to a third party for this purpose),
Manager shall receive an Incentive Fee with respect to such sale, as set forth
below:
 
“Tier”
Sale Price per Gallon
Incentive Fee
     
Tier I
$.60 or less
0
     
Tier II
Above $.60 up to and including $.70
The excess of Sale Price Per Gallon over $.60, to and including the lesser of
the Sale Price Per Gallon and $.70, multiplied by the Operating Capacity of the
Facility (in gallons), multiplied by 0.5%; plus
     
Tier III
Above $.70 up to and including $.80
If the Sale Price Per Gallon exceeds $.70, the excess of the Sale Price Per
Gallon over $.70, to and including the lesser of the Sale Price Per Gallon and
$.80, multiplied by the Operating Capacity of the Facility (in gallons),
multiplied by 1.0%; plus
     
Tier IV
Above $.80
If the Sale Price Per Gallon exceeds $.80, the excess of the Sale Price Per
Gallon over $.80, multiplied by the Operating Capacity of the Facility (in
gallons), multiplied by 1.5%.

   
 
19

--------------------------------------------------------------------------------

 
  
An example of this computation is set forth in Exhibit II.
 
8.3   Lien Waivers.  In connection with any payment of the Asset Management Fee,
Manager shall provide such releases or waivers of mechanics or other liens as
any Owner may require.
 
8.4   Netting.  If the Parties each owe an amount to the other for obligations
incurred under this Agreement, the undisputed portion(s) of such amounts shall
be aggregated, and the Parties shall satisfy their payment obligations through
netting, in which case the Party owing the greater aggregate undisputed amount
shall pay to the other Party the difference between the undisputed amounts owed.
 
8.5   INTENTIONALLY LEFT BLANK
 
ARTICLE IX
  
TERM
 
9.1   Term.  This Agreement shall be effective as of June 30, 2011 (the
“Effective Date”) and, unless earlier terminated in accordance with its terms,
shall continue in effect until and including June 30, 2012; provided, that
either Owner Agent or Manager may extend this Agreement for additional one year
periods, in each case by written notice to the other (an “Extension Notice”)
delivered not less than ninety (90) days prior to the end of the original or
renewal term, provided further that this Agreement shall nonetheless terminate
if the recipient of any such Extension Notice rejects such extension in a
written notice delivered to the party that issued such Extension Notice not more
than fifteen (15) days after receipt of the Extension Notice.  Notwithstanding
anything to the contrary contained herein, the obligations set forth in
Section ‎3.9 hereof shall survive the termination or expiration of this
Agreement; provided, that (i) following the termination of this Agreement with
respect to the Magic Valley Facility by Burley pursuant to Section ‎9.4, the
total liability of Manager with respect to such obligations relating to the
Magic Valley Facility hereunder and under Section 2.01(b) of the Sponsor Support
Agreement shall not exceed the reasonable cost of performing such obligations as
estimated by the Independent Engineer plus fifteen percent (15%) of such
estimate and (ii) such obligations relating to the Stockton Facility shall
survive only to the extent that Stockton pays to Manager any amounts required to
perform such obligations constituting Operating Disbursements or Direct
Reimbursement Expenses.
   
 
20

--------------------------------------------------------------------------------

 
 
9.2   Owner Defaults and Manager Remedies.  Upon the occurrence of any of the
following events, Manager may exercise such rights and remedies as may be
available to it at law or in equity, including the right to terminate this
Agreement with respect to any Facility or Facilities, by written notice to the
Owners:
 
(a)   the failure by an Owner to pay the Asset Management Fee required to be
paid to Manager hereunder when due, and such failure continues for ten (10) days
after receipt of written notice from Manager of such failure, with respect to
the first such failure and within five (5) days after receipt of written notice
from Manager of such failure with respect to any subsequent such failure;
 
(b)   the failure by an Owner to make any other payment, deposit or transfer
required to be paid to Manager hereunder when due and such failure continues for
fifteen (15) days after receipt of written notice from Manager of such failure;
 
(c)   the failure of any statement, representation or warranty made by such
Owner in this Agreement to have been correct in any material respect when made
if such failure could reasonably be expected to have a material adverse effect
on such Owner’s ability to perform its obligations under this Agreement; or
 
(d)   the failure of such Owner to perform any of its material obligations under
this Agreement (other than with respect to the payment of money) and such
failure continues for thirty (30) days after receipt of written notice from
Manager of such failure; provided, that such thirty (30) day period shall be
extended for up to an aggregate of ninety (90) days so long as such Owner is
diligently attempting to cure such failure.
 
9.3   Manager Defaults and Owner Remedies.  Upon the occurrence of any of the
following events, each Owner may exercise such rights and remedies as may be
available to it at law or in equity, including the right to terminate this
Agreement with respect to such Owner’s Facility or the right of the Owners to
terminate this Agreement with respect to all Facilities, by written notice to
the Manager, provided, that no such notice shall be required for a termination
pursuant to clause (c) of this Section ‎9.3:
  
 
21

--------------------------------------------------------------------------------

 
 
(a)   the failure by Manager to make any payment, deposit or transfer required
hereunder when due and such failure continues for fifteen (15) days after
receipt of written notice from such Owner of such failure;
 
(b)   the failure of any statement, representation or warranty made by Manager
in this Agreement to have been correct in any material respect when made if such
failure could reasonably be expected to have a material adverse effect on
Manager’s ability to perform its obligations under this Agreement;
 
(c)   the occurrence of an Act of Insolvency with respect to Manager; or
 
(d)   the failure of Manager to perform any of its material obligations under
this Agreement and such failure continues for thirty (30) days after receipt of
written notice from such Owner of such failure; provided, that such thirty (30)
day period shall be extended for up to an aggregate of ninety (90) days so long
as Manager is diligently attempting to cure such failure.
 
9.4   Termination for Convenience.  Each Owner may terminate this Agreement with
respect to its Facility for any reason upon (x) sixty (60) days prior written
notice to Manager or (y) less than sixty (60) days prior written notice to
Manager if such Owner shall pay the Supplemental Termination Payment. Manager
may terminate this Agreement with respect to the Facilities for any reason upon
sixty (60) days prior written notice to Owner Agent.
 
9.5   Facility Condition at End of Term; Successor Manager.
 
(a)   Upon expiration or termination of this Agreement with respect to a
Facility, Manager shall remove its personnel from such Facility. Manager shall
leave such Facility in as good condition as at the date hereof subject to (i)
normal wear and tear, (ii) if a Facility has suffered damages covered by
insurance, the availability to Manager of the proceeds of such insurance and
(iii) changes in condition resulting from Force Majeure Events; provided that
Manager is otherwise in compliance with its obligations under this
Agreement.  All special tools, improvements, inventory of supplies, spare parts,
safety equipment (in each case as obtained by or provided by Manager and paid
for by Owners during the term of this Agreement), Facilities Records, and any
other items furnished under this Agreement will be left at the Facility and will
remain the property of Owner without additional charge.  Owners shall also have
the right, in their sole discretion, to directly assume and become liable for
any contracts or obligations that Manager may have undertaken with third parties
principally in connection with the Services. Manager shall execute all documents
and take all other reasonable steps requested by Owner that may be required to
assign to and vest in Owner all rights and obligations, benefits, interests and
title in connection with such contracts or obligations. Notwithstanding the
foregoing, Manager, at all times, shall be deemed the owner of and shall be
permitted to retain or remove all trademarks, logos, trade names and similar
proprietary rights of Manager and its Affiliates (“Manager Proprietary
Property”) and shall disable all connections to Manager’s ERP System servicing
the Facilities (provided that Manager shall provide hard copies of financial,
operational and other information relating principally to the Facilities as
reasonably requested by Owners).
  
 
22

--------------------------------------------------------------------------------

 
  
(b)   Upon expiration or termination of this Agreement with respect to a
Facility, Manager shall, at the request and expense of Owner of such Facility,
assist such Owner in arranging for the future performance of the Services by
such Owner or the successor to Manager (the “Successor Manager”), provided that
Manager shall provide such assistance at no charge to such Owner if the
Agreement is terminated pursuant to Section ‎9.3.  Manager shall provide such
Owner and the Successor Manager full access to such Facility and to all relevant
information, data and records relating thereto reasonably required for taking
over the performance of Services for such Facility.
 
(c)   Promptly after expiration or termination of this Agreement with respect to
a Facility, Manager shall deliver to Owner of such Facility or (if so required
by such Owner by notice to Manager) to the Successor Manager all property in its
possession or under its control owned by such Owner or leased or licensed to
such Owner.
 
(d)   The parties agree that Manager has granted each Owner and Owner’s Agent a
license to use the name “Pacific Ethanol”.  Upon expiration or termination of
this Agreement, each Owner and Owner Agent as promptly as practicable shall
cease using the name Pacific Ethanol and shall change its name to delete any
reference to Pacific Ethanol, it being understood that Owner and Owner’s Agent
may use existing letterhead and similar supplies for a period not to exceed 30
days.
 
9.6   Termination Payment; Manager Payment.
 
9.6.1   Termination Payment.  Promptly after the date of any termination,
Manager shall be paid on a pro rata basis (i) the Asset Management Fee earned
through the date of termination but not paid (the “Termination Payment”), (ii)
if such termination is pursuant clause (y) of Section 9.4 the Supplemental
Termination Payment and (iii) all other payments that it is entitled to under
this Agreement for the period through the date of termination.  Except for the
Termination Payment, the Supplemental Termination Payment, if applicable, and
such other payments, Owners shall not be liable for any costs incident to
termination.
 
9.6.2   Manager Payment.  Subject to Article XII, in the event of a termination
of this Agreement by an Owner under Section ‎9.3, such Owner shall be entitled
to recover from Manager any damages, costs, fines or penalties such Owner
suffers or incurs as a result of any such termination, including the reasonable
costs of mobilizing and training a successor Manager, and such Owner hereby
releases Manager from any liability in excess thereof. In calculating such
reasonable costs, any savings achieved due to the retention by the successor
Manager of any or part of the Facility workforce shall be taken into account.
 
ARTICLE X
  
INSURANCE
 
10.1   Manager Insurance.  Without limiting any of the other obligations or
liabilities of Manager under this Agreement, Manager shall at all times carry
and maintain or cause to be carried and maintained, the minimum insurance
coverage set forth in this Section ‎10.1:
  
 
23

--------------------------------------------------------------------------------

 
  
(a)   Manager shall maintain (i) Workers’ Compensation insurance in compliance
with the workers’ compensation laws of the jurisdictions in which each Facility
is located as extended by the Broad Form All States Endorsements, the United
States Longshoreman’s and Harbor Workers’ Coverage Endorsements on an
if-any-exposure basis and the Voluntary Compensation Coverage Endorsement, and
(ii) Employer’s Liability (including Occupational Disease) coverage with limits
of not less than $1,000,000, which shall cover all of Manager’s employees
engaged in providing services hereunder.
 
(b)   Manager shall maintain automobile liability insurance for owned (if any),
non-owned and hired vehicles with combined single limits for bodily
injury/property damage not less than $1,000,000 per occurrence and containing
appropriate no-fault insurance provisions wherever applicable.
 
(c)   Manager will maintain commercial general liability insurance with a limit
for bodily injury/property damage of not less than $1,000,000 per occurrence and
$2,000,000 in the annual aggregate.  Such coverage shall include
premises/operations, explosion, collapse and underground property damage, broad
form contractual, independent contractors, products/completed operations
(including Manager errors and omissions), broad form property damage, sudden and
accidental pollution, personal injury and incidental professional liability (if
not covered under product/completed operations and if commercially available).
 
(d)   Manager shall maintain or cause to be maintained umbrella liability
insurance providing coverage limits in excess of those set forth in Section (a),
(b) and (c) above.  The limits of this umbrella coverage shall not be less than
$10,000,000 per occurrence and in the annual aggregate.
 
The terms and conditions of all insurance policies (including the amount, scope
of coverage, deductibles, and self-insured retentions) shall be acceptable in
all respects to Owner Agent.  All insurance carried pursuant to this Section
shall conform to the relevant provisions of this Agreement and be with insurance
companies which are rated “A, IX” or better by Best’s Insurance Guide and Key
Ratings, or other insurance companies of recognized responsibility satisfactory
to Owner Agent.  Owner Agent shall be furnished with satisfactory evidence that
the foregoing insurance is in effect and shall be notified 30 calendar days
prior to the cancellation or material change of any such coverage.  Coverage for
the insurance under Section (c) and (d) above shall be written on a claims made
basis provided that if the policy is not renewed, Manager shall obtain for the
benefit of Owners an extended reporting period coverage or “tail” of at least
three years past the final day of coverage of such policy.  Manager shall
provide Owner Agent with evidence that such extended reporting period coverage
or “tail” has been obtained.  Manager agrees to ensure that the insurance
policies outlined in this Section require the insurer to waive subrogation
against Owners, the Senior Secured Parties and their respective Affiliates
together with their respective officers, directors, Affiliates and employees and
all such Persons shall be an additional insured as their interests may appear
with respect to all policies procured by Manager.
  
 
24

--------------------------------------------------------------------------------

 
  
10.2   Owners Insurance.  Owners shall ensure, to the extent commercially
available, that Manager is named as an additional insured on each insurance
policy relating to ownership, operation and maintenance of each Facility which
Owners are required to take out and maintain pursuant to the Financing Documents
and which are not included within the insurance coverages procured by Manager
pursuant to Section ‎10.1.  Owners shall provide Manager with a certified copy
of each such insurance policy and shall notify Manager in writing of any changes
to such policy from time to time or, before doing so, of the cancellation of any
such policy or policies.  Any obligation or liability for premiums, commissions,
assessments or calls in connection with any insurance policy required under this
Section shall be the sole responsibility of Owners except for claims arising
from losses due to Manager error and omissions in which case Manager shall be
responsible for all deductibles.  All policies procured by Owners shall require
the insurer to waive subrogation against Manager and its officers, directors,
Affiliates and employees and all such Persons shall be named as additional
insureds to the extent of their interests; provided, that Manager shall have no
interest with respect to business interruption coverage.
 
10.3   Manager Insurance Premiums and Deductibles.  All premiums for insurance
coverage procured by Manager pursuant to Section ‎10.1 shall be for the account
of Manager.  Manager shall be liable for the payment of deductibles on insurance
policies obtained pursuant to Section ‎10.1.
 
10.4   Subcontractor Insurance.  Before permitting any Manager’s subcontractor
to perform any services at a Facility, each such subcontractor must provide
proof of insurance satisfactory to Owner Agent and obtain a certificate of
insurance evidencing that such subcontractor has obtained insurance in such
amounts and such risks as is customarily carried by Persons engaged in similar
businesses in the same geographic area and from such carriers as are licensed to
do business in the jurisdiction in which such Facility is located.
 
ARTICLE XI
  
INDEMNIFICATION
 
11.1   Owners’ Indemnity.  Each Owner shall defend, indemnify and hold harmless
Manager and its Affiliates (and each officer, director, employee, shareholder,
partner, member or agent of Manager and its Affiliates) (each, an “Owner
Indemnified Person”) from and against (i) any and all claims, actions, damages,
expenses (including reasonable and documented attorneys’ fees and expenses),
losses, settlements or liabilities (collectively, “Liabilities”) incurred or
asserted against any Owner Indemnified Person (a) as a result of any failure on
the part of such Owner to perform its obligations under this Agreement or (b)
arising out of or in any way connected with the grossly negligent acts or
omissions of such Owner and (ii) Liabilities incurred by any Owner Indemnified
Person to a third party or asserted against any Owner Indemnified Person by a
third party as a result of Manager performing the Services in accordance with
the terms of this Agreement.
 
11.2   Manager’s Indemnity.  Manager shall defend, indemnify and hold harmless
each Owner and its Affiliates (and each officer, director, employee,
shareholder, partner, member or agent of each Owner and its Affiliates) (each, a
“Manager Indemnified Person”) from and against any and all Liabilities incurred
or asserted against any Manager Indemnified Person (a) as a result of any
failure on the part of Manager to perform its obligations under this Agreement,
or (b) arising out of or in any way connected with the grossly negligent acts or
omissions of Manager or its subcontractors and Affiliates (other than Owners) in
connection with this Agreement.
  
 
25

--------------------------------------------------------------------------------

 
   
ARTICLE XII
  
LIABILITIES OF THE PARTIES
 
12.1   Maximum Liability of Manager.  The total aggregate liability of Manager
to the Owners, or of the Owners to the Manager, under this Agreement during the
term of this Agreement shall not exceed two million dollars
($2,000,000).  Notwithstanding the foregoing, such limitations on liability
shall not apply with respect to (i) the wrongful withholding of payments due
hereunder, and (ii) any net loss, damage or liability resulting from or arising
out of the gross negligence or willful misconduct of Manager or the Owners, as
applicable.
 
12.2   No Consequential or Punitive Damages.  In no event shall either Party be
liable to any other Party by way of indemnity or by reason of any breach of
contract or of statutory duty or by reason of tort (including negligence or
strict liability) or otherwise for any loss of profits, loss of revenue, loss of
use, loss of production, loss of contracts or for any incidental, indirect,
special or consequential or punitive damages of any other kind or nature
whatsoever that may be suffered by such other Party.
 
ARTICLE XIII
   
CONFIDENTIALITY
 
13.1   Owner’s Confidential Information.  Manager agrees to maintain the
confidentiality of the Owner Information (as defined below), except that Owner
Information may be disclosed (a) to Manager’s Affiliates and its and their
officers, directors, managers, employees, agents and representatives, including
accountants, legal counsel and other advisors, but only to the extent such
Persons have a need to know such information for purposes of permitting Manager
to perform its obligations hereunder (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Owner Information and instructed to keep such Owner Information confidential),
(b) to the extent requested by any regulatory authority having jurisdiction over
Manager, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) in accordance with any Financing
Document, (e) in connection with any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) with the consent of Owner
Agent, (g) to any potential equity investors in PEI, provided that such
potential equity investors execute confidentiality agreements with Owner Agent
that are at least as restrictive as the provisions set forth herein or (h) to
the extent such Owner Information (1) becomes publicly available other than as a
result of a breach of this ‎Article XIII or (2) becomes available to Manager on
a non-confidential basis from a source other than an Owner.  “Owner Information”
means all information received from any Owner, or developed by Manager in the
course of performing its obligations under this Agreement, relating to the
business and operations of any Owner.  Manager shall be considered to have
complied with its obligation to maintain the confidentiality of Owner
Information if Manager has exercised the same degree of care with respect to the
Owner Information as Manager would accord to its own confidential information.
  
 
26

--------------------------------------------------------------------------------

 
   
13.2   Manager’s Confidential Information.  Each Owner agrees to maintain the
confidentiality of the Manager Information (as defined below), except that
Manager Information may be disclosed (a) to Owner’s Affiliates and its and their
officers, directors, managers, employees, agents and representatives, including
accountants, legal counsel and other advisors, but only to the extent such
Persons have a need to know such information (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Owner Information and have agreed to abide and be bound by the
provisions hereof), (b) to the extent requested by any regulatory authority
having jurisdiction over Owner, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in accordance with
any Financing Document, (e) in connection with any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) with the
consent of Manager Agent, or (g) to any potential equity investors in, or
acquirers or potential acquirers of, NewCo, Owner Agent, any Owner or any
Facility, provided that such potential equity investors, acquirers or potential
acquirers execute confidentiality agreements with Manager that are at least as
restrictive as the provisions set forth herein or (h) to the extent such Manager
Information (1) becomes publicly available other than as a result of a breach of
this ‎Article XIII or (2) becomes available to Owner on a non confidential basis
from a source other than Manager.  “Manager Information” means all information
received from Manager relating to the business and operations of Manager or any
of its Affiliates (other than the Owners, the Owner Agent or NewCo), including
without limitation information disclosed pursuant to Section 6.1.3.  An Owner
shall be considered to have complied with its obligation to maintain the
confidentiality of Manager Information if Owner has exercised the same degree of
care with respect to the Manager Information as Owner would accord to its own
confidential information.
 
ARTICLE XIV
  
TITLE, DOCUMENTS AND DATA
 
14.1   Materials and Equipment.  Title to all materials, equipment, supplies,
Consumables, spare parts, and other items purchased or obtained by Manager shall
pass immediately to and vest in Owners upon the passage of title from the vendor
or supplier thereof, provided, however, that such transfer of title shall in no
way affect Manager’s obligations as set forth in the other provisions of this
Agreement.
 
14.2   Documents.  All materials and documents prepared or developed by Manager
or its employees, representatives or contractors in connection with a Facility
or the performance of the Services hereunder, including all manuals, data,
designs, drawings, plans, specifications, reports and accounts but expressly
excluding any Manager Proprietary Property, shall become or remain the property
of Owners when prepared. All such materials and documents, together with any
materials and documents furnished to Manager or to its contractors by Owners,
and any and all copies thereof shall be delivered to Owners upon expiration or
termination of this Agreement.  In addition, all such materials and documents
shall be available for review by Owners at all reasonable times during
development and promptly upon completion. All such materials and documents
required to be submitted for the approval of Owners shall be prepared and
processed in accordance in all material respects with the requirements and
specifications set forth in the Facility Manuals. However, Owners’ approval of
materials and documents submitted by Manager shall not relieve Manager of its
responsibility to perform its obligations under this Agreement.
   
 
27

--------------------------------------------------------------------------------

 
  
ARTICLE XV
   
FORCE MAJEURE
 
15.1   Events Constituting Force Majeure.  As used herein, “Force Majeure Event”
means any cause(s) which render(s) a Party wholly or partly unable to perform
its obligations under this Agreement (other than obligations to make payments
when due), and which are neither reasonably within the control of such Party nor
the result of the fault or negligence of such Party, and which occur despite all
reasonable attempts to avoid, mitigate or remedy.  Force Majeure Events may
include acts of God, war, riots, civil insurrections, cyclones, hurricanes,
floods, fires, explosions, earthquakes, lightning, storms, chemical
contamination, epidemics or plagues, acts or campaigns of terrorism or sabotage,
blockades, embargoes, accidents or interruptions to transportation, trade
restrictions, acts of any Governmental Authority after the date hereof, strikes
and other labor difficulties, mechanical breakdowns, and other events or
circumstances beyond the reasonable control of the claiming Party and which
otherwise satisfy the criteria set forth above for a Force Majeure Event.
 
15.2   Effect.  A Party claiming relief as a result of a Force Majeure Event
shall give the other Parties written notice within five Business Days of
becoming aware of the occurrence of the Force Majeure Event, or as soon
thereafter as practicable, describing the particulars of the Force Majeure
Event, and will use reasonable efforts to remedy its inability to perform as
soon as possible.  If the Force Majeure Event (including the effects thereof)
continues for fifteen consecutive days, the affected Party shall report to the
other Parties the status of its efforts to resume performance and the estimated
date thereof.  If the affected Party was not able to resume performance prior to
or at the time of the report to the other Parties of the onset of the Force
Majeure Event, then it will report in writing to the other Parties when it is
again able to perform.  If a Party fails to give timely notice, the excuse for
its non-performance shall not begin until notice is given.
 
15.3   Limitations.  Any obligation(s) of a Party (other than an obligation to
make payments when due) may be temporarily suspended during any period such
Party is unable to perform such obligation(s) by reason of the occurrence of a
Force Majeure Event, but only to the extent of such inability to perform,
provided, that:
 
(a)   the suspension of performance is of no greater scope and of no longer
duration than is reasonably required by the Force Majeure Event; and
 
(b)   the Party claiming the occurrence of the Force Majeure Event bears the
burden of proof.
  
 
28

--------------------------------------------------------------------------------

 
   
ARTICLE XVI
   
MISCELLANEOUS PROVISIONS
 
16.1   Assignment.  No Party shall assign this Agreement or any of its rights or
obligations hereunder without first obtaining the prior written consent of each
other Party and the Administrative Agent; provided, that each Owner shall be
entitled to assign its rights hereunder (as collateral security or otherwise)
for financing purposes (including a collateral assignment) without the consent
of Manager.
 
16.2   Sale of Facilities.  The Parties acknowledge that Owners may consider a
sale of one or more of the Facilities to one or more purchasers.  In connection
with any sales process, if requested by Owners, Manager will make all records
and other documents under its control regarding the Facilities available to
potential purchasers and will provide such other services and assistance as
Owners may reasonably request.  Manager will not restrict or limit its personnel
who are, or have been, working on-site at any Facility from joining any company
or Affiliate of a company that acquires ownership of a Facility.
 
16.3   Cooperation in Financing.  Manager shall use its reasonable efforts to
execute, acknowledge and deliver any and all further documents and instruments,
and to take any other actions, which may be necessary to satisfy the reasonable
requests of any Senior Secured Party or prospective Senior Secured Party in
connection with the financing of each Facility, including delivering to the
Collateral Agent a customary consent to the assignment by Owners of its rights
under this Agreement to the Collateral Agent.
 
16.4   Access
 
16.4.1   Owners.  Each Owner and its agents and representatives shall have
access at all times to its Facility, all Facility operations and any documents,
materials and records and accounts relating to the Facility operations. Upon
request of such Owner, and its agents and representatives, Manager shall make
available to such Persons on site and provide them with access to any data and
all logs relating to such Facility.
 
16.4.2   Senior Secured Parties.  As and to the extent required under the
Financing Documents, the Senior Secured Parties and their agents and
representatives, at all reasonable times (and upon reasonable prior notice),
shall have access to each Facility, all Facility operations and any documents,
materials, records and accounts relating to Facility operations for purposes of
inspection and review. Manager shall have the right to have its personnel
accompany such Senior Secured Parties and such agents and representatives during
such access.
 
16.4.3   Cooperation.  During any such inspection or review of any Facility,
Owners, the Senior Secured Parties and their agents and representatives shall
comply with all of Manager’s safety and security procedures, and Owners, the
Senior Secured Parties and their agents and representatives shall conduct such
inspection and reviews in such a manner as to cause minimum interference with
Manager’s activities. Manager also shall cooperate with Owners in allowing other
visitors access to each Facility under conditions as Owners shall designate.
  
 
29

--------------------------------------------------------------------------------

 
  
16.5   Not for Benefit of Third Parties.  Except as otherwise expressly provided
in Articles XI and XVI, this Agreement and each and every provision hereof are
for the exclusive benefit of the Parties hereto and is not for the benefit of
any third party.
 
16.6   Amendments.  No Party hereto shall be bound by any amendment, supplement,
waiver or modification of any term hereof unless such Party and the
Administrative Agent shall have consented thereto in writing.
 
16.7   Survival.  Cancellation, expiration or earlier termination of this
Agreement shall not relieve the Parties of obligations that by their nature
should survive such cancellation, expiration or termination, including remedies,
limitations on liability, promises of payment, indemnity and
confidentiality.  Without limiting the generality of the foregoing, the
following provisions of this Agreement shall survive cancellation, expiration or
earlier termination of this Agreement:  Articles V, VIII, IX, XI, XIII and XVI
and the limitations on liabilities set forth in Article XII.
 
16.8   No Waiver.  No delay or failure on the part of any Party in exercising
any rights hereunder, and no partial or single exercise thereof, shall
constitute a waiver of such rights or of any other rights hereunder.
 
16.9   Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and shall be deemed sufficiently given
(a) upon delivery, if delivered personally, (b) the day the notice is received,
if it is delivered by overnight courier or certified or registered mail, postage
prepaid, or (c) upon the effective receipt of electronic transmission,
facsimile, telex or telegram (with effective receipt being deemed to occur upon
the sender’s receipt of confirmation of successful transmission of such notice
or communication), to the addresses set forth below or such other address as the
addressee may have specified in a notice duly given to sender as provided
herein:
 

  If to Manager:
Pacific Ethanol, Inc.
400 Capitol Mall, Suite 2060
Sacramento, CA 95814
Attention: Neil Koehler
Telephone:         (916) 403-2123
Facsimile:    (916) 446-3936
        With a copy to:
Pacific Ethanol, Inc.
400 Capitol Mall, Suite 2060
Sacramento, CA 95814
Attention: General Counsel
Telephone:         (916) 403-2130
Facsimile:    (916) 403-2785

  
 
30

--------------------------------------------------------------------------------

 
   

  If to Owners:
Pacific Ethanol Holding Co. LLC
c/o JT Miller Group LLC
777 Campus Commons Road #200
Sacramento, CA 95825
Attention: John Miller
Telephone:         (916) 565-7422
Facsimile:    (916) 565-7423

  
16.10   Representations and Warranties.
 
16.10.1   Manager’s Representations and Warranties.  Manager represents and
warrants to Owners, as of the date hereof, as follows:
 
16.10.1.1   Due Formation.  Manager (a) is a corporation duly formed and validly
existing under the laws of the State of Delaware, (b) has the requisite power
and authority to own its properties and carry on its business as now being
conducted and currently proposed to be conducted and to execute, deliver and
perform its obligations under this Agreement, and (c) is qualified to do
business in every jurisdiction in which failure so to qualify could be
reasonably be expected to have a material adverse effect on Manager’s ability to
perform its obligations hereunder.
 
16.10.1.2   Authorization; Enforceability.  Manager has taken all action
necessary to authorize it to execute, deliver and perform its obligations under
this Agreement.  This Agreement constitutes a legal, valid and binding
obligation of Manager enforceable in accordance with its terms.
 
16.10.1.3   No Conflict.  The execution, delivery and performance by Manager of
this Agreement does not and will not (a) violate any Law applicable to Manager,
(b) result in any breach of Manager’s constituent documents or (c) conflict
with, violate or result in a breach of or constitute a default under any
agreement or instrument to which Manager or any of its properties or assets is
bound or result in the imposition or creation of any lien or security interest
in or with respect to any of Manager’s property or assets, other than in each
case any such violations, conflicts, breaches or impositions which could not be
reasonably be expected to have a material adverse effect on Manager’s ability to
perform its obligations hereunder.
 
16.10.1.4   No Authorization.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority (other than those
which have been obtained) is required for the due execution, delivery and
performance by Manager of this Agreement, other than any such authorizations,
approvals or actions the failure of which to obtain could not be reasonably be
expected to have a material adverse effect on Manager’s ability to perform its
obligations hereunder.
 
16.10.1.5   Litigation.  Manager is not a party to any legal, administrative,
arbitration or other proceeding, and, to Manager’s knowledge, no such proceeding
is threatened, which could be reasonably be expected to have a material adverse
effect on Manager’s ability to perform its obligations hereunder.
  
 
31

--------------------------------------------------------------------------------

 
   
16.10.2   Owners’ Representations and Warranties.  Each Owner represents and
warrants to Manager, as of the date hereof, as follows:
 
16.10.2.1   Due Formation.  Such Owner (a) is a limited liability company duly
formed and validly existing under the laws of the State of Delaware, (b) has the
requisite power and authority to own its properties and carry on its business as
now being conducted and currently proposed to be conducted and to execute,
deliver and perform its obligations under this Agreement, and (c) is qualified
to do business in every jurisdiction in which failure so to qualify could be
reasonably be expected to have a material adverse effect on such Owners’ ability
to perform its obligations hereunder.
 
16.10.2.2   Authorization; Enforceability.  Such Owner has taken all action
necessary to authorize it to execute, deliver and perform its obligations under
this Agreement.  This Agreement constitutes a legal, valid and binding
obligation of such Owner enforceable in accordance with its terms.
 
16.10.2.3   No Conflict.  The execution, delivery and performance by such Owner
of this Agreement does not and will not (a) violate any Law applicable to such
Owner, (b) result in any breach of such Owner’s constituent documents or (c)
conflict with, violate or result in a breach of or constitute a default under
any agreement or instrument to which such Owner or any of its properties or
assets is bound or result in the imposition or creation of any lien or security
interest in or with respect to any of such Owner’s property or assets, other
than in each case any such violations, conflicts, breaches or impositions which
could not be reasonably be expected to have a material adverse effect on such
Owner’s ability to perform its obligations hereunder.
 
16.10.2.4   No Authorization.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority (other than those
which have been obtained) is required for the due execution, delivery and
performance by such Owner of this Agreement, other than any such authorizations,
approvals or actions the failure of which to obtain could not be reasonably be
expected to have a material adverse effect on such Owner’s ability to perform
its obligations hereunder.
 
16.10.2.5   Litigation.  Such Owner is not a party to any legal, administrative,
arbitration or other proceeding, and, to such Owner’s knowledge, no such
proceeding is threatened, which could be reasonably be expected to have a
material adverse effect on such Owner’s ability to perform its obligations
hereunder.
 
16.11   Counterparts and Execution.  This Agreement may be executed in any
number of counterparts and each such counterpart shall be deemed to be an
original instrument, but all such counterparts together shall constitute one and
the same agreement.
 
16.12   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of conflicts of laws thereof.
 
16.13   Entire Agreement.  This Agreement contains the entire agreement among
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, negotiations and understandings among the Parties with respect to
such subject matter.  Nothing in this Agreement shall be construed as creating a
partnership or joint venture among the Parties.
   
 
32

--------------------------------------------------------------------------------

 
   
16.14   Severability.  In the event any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.  The
Parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic and
practical effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
16.15   Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns.
 
16.16   Owner Agent.  Each Owner hereby appoints and authorizes Pacific Holding,
and Pacific Holding hereby accepts such appointment, as such Owner’s Owner Agent
to act as agent on such Owner’s behalf and to make any representations or
certifications, deliver and receive any notices or other communications, and
otherwise represent and act on behalf of such Owner under this Agreement, and to
comply with all covenants, conditions and other provisions of this Agreement
required to be satisfied by Owner Agent.  Each Owner hereby acknowledges and
agrees that it will be bound by any action or inaction taken by Owner Agent as
if such action or inaction had been taken by such Owner.
 
16.17   Independent Contractor.  Manager shall be an independent contractor with
respect to the performance of the Services and its other obligations
hereunder.  Neither Manager nor its employees or other agents employed in the
Services shall be deemed to be agents of Owners or to have assumed any other
obligations with respect to any Person, except to the extent of the obligations
expressly created hereunder pursuant to the authority granted to Manager under
this Agreement.
 
16.18   Captions; Appendices.  Titles or captions of sections contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend, describe or otherwise affect the scope of meaning
of this Agreement or the intent of any provision hereof. All appendices attached
hereto shall be considered a part hereof as though fully set forth herein.
 
16.19   No Novation.  The terms and conditions of the Prior Agreement are
amended as set forth in, and restated in their entirety and superseded by, this
Agreement.  Nothing in this Agreement shall be deemed to work a novation of any
obligation under the Prior Agreement.
 
16.20           Several Liability.  For the avoidance of any doubt, the
obligations of each Owner and the Owner Agent hereunder, shall be several not
joint.
 
    
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]
   
 
33

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF, this Second Amended and Restated Asset Management Agreement
has been duly executed by the parties hereto as of the date first written above.
  

  PACIFIC ETHANOL, INC.          
 
By:
/s/ Neil M. Koehler       Name: Neil M. Koehler       Title: Chief Executive
Officer          

  

  PACIFIC ETHANOL COLUMBIA, LLC          
 
By:
        Name:       Title:          

   

  PACIFIC ETHANOL MADERA LLC          
 
By:
        Name:       Title:          

     

  PACIFIC ETHANOL STOCKTON, LLC          
 
By:
        Name:       Title:          

    

  PACIFIC ETHANOL MAGIC VALLEY, LLC          
 
By:
        Name:       Title:          

    

  PACIFIC ETHANOL HOLDING CO. LLC          
 
By:
        Name:       Title:          

 
 
Signature Page to Asset Management Agreement
 
34

--------------------------------------------------------------------------------

 
   
APPENDIX A-1
 
SCOPE OF ASSET MANAGEMENT SERVICES AND ASSET PRESERVATION SERVICES
 
A.   General Approach.
 
With respect to each Facility, Manager shall perform, or cause to be performed,
all tasks necessary to manage and preserve such Facility in accordance with the
Agreement, including:
   

  ●
Staffing - Headcount, Task assignment, Scheduling
  ●
Management - Methods, Procedures, Safety, Consumables/Materials Procurement
  ●
Maintenance Management - Methods, Procedures, Safety
  ●
Subcontract Management
  ●
Administrative - Manager Payroll
  ●
Training
  ●
Security
  ●
Permit Compliance

  
B.           Facility Monitoring.
 
Manager will provide usual and customary monitoring including the following:
 
 
(a)
Perform and record periodic operational checks and tests of equipment in
accordance with the equipment manufacturer’s specifications.

 
 
(b)
Maintain logs, records and reports for operation of the Facility.

 
 
(c)
Inform Owners as far in advance as possible when the facility does not have the
capability to receive corn or store Ethanol or wet distillers grains.

 
Each Facility will be monitored on a continuing basis so that data are
distributed quickly and accurately to the Facility staff and to Owners.
 
C.           Layup Preservation Services.
 
Manager will provide usual and customary services including the following:
 
 
(a)
Adhere to all regulatory requirements including management of all applicable
permits including the Facility Storm Water Pollution Plan and the Facility air
permits to include leak detection and repair inspections.

 
 
(b)
Clean and lay-up equipment to protect from environmental factors including rust
and mold.

 
 
(c)
Maintain a regular program for equipment preservation to include equipment
rotation and inspection.

   
 
A-1

--------------------------------------------------------------------------------

 
    
 
(d)
Monitor plant fire protection system and alarms.

   
 
(e)
Maintain plant readiness for potential re-start or sale.

 
 
(f)
Maintain site to include lawn and garden maintenance.

    
 
(g)
Perform site security services to prevent theft, vandalism, etc.

          
D.           Facility Restart.
 
If a Facility restart is requested by an Owner, Manager will provide usual and
customary services including the following:
    
 
(a)
Interview, select, hire and train necessary operating personnel.

   
 
(b)
Make ready all equipment.

 
 
(c)
Order necessary start-up supplies.

    
 
(d)
Communicate re-start activities to appropriate parties including city and county
officials, suppliers, vendors, etc.

          
 
(e)
Obtain all necessary permits and conduct all testing necessary to satisfy the
terms and conditions of any such permit.

            
E.           Administrative Support.
 
Manager will provide usual and customary support including the following:
 
1.           General.
 
Manager will develop and implement a comprehensive and specific administrative
procedures including:
 
 
(a)
Maintain an effective Facility work force through proper hiring, training,
administration and compensation.

 
 
(b)
Procure labor, materials and services.

 
 
(c)
All replacement spare parts for those taken out of inventory with either an
identical part or replacement part(s) manufactured by the original equipment
manufacturers, or where practical and economical, refurbish (or have
refurbished) spare parts to allow their reuse.

 
 
(d)
Provide information and other reasonable assistance at Owners’ request,
regarding operation and maintenance of the Facility.

   
 
A-2

--------------------------------------------------------------------------------

 
   
 
(e)
Maintain accurate Facility cost ledger and accounting records regarding the
materials and services provided in accordance with generally accepted accounting
principles, consistently applied.

 
 
(f)
Cooperate with Owners’ independent certified public accountant to perform annual
financial audits for all cost reimbursable services provided for the Facility.

 
 
(g)
Communicate with: (i) the corn suppliers or transporters, as the case may be,
under each Corn Supply Agreement with respect to the amount of corn Owners
procures from such corn suppliers or transporters; and, (ii) Owners with respect
to all other matters.

 
 
(h)
Procure Consumables.

 
2.           Facility Safety Program.
 
To ensure the safety of all employees and personnel working in or near the
Facility, Manager will establish and implement a safety plan which conforms to
federal and any state or local regulations. Key components of the plan will
include:
 
 
(a)
Lock Out/Tag Out.  Only trained and authorized employees shall perform work on
equipment that requires Lock out/tag out (LOTO).  Employees shall follow written
LOTO procedures when performing such work.

 
 
(b)
Confined Spaced Entry.  Only trained and authorized employees shall perform work
on any equipment that requires the employee to enter a permit required confined
space.  Employees shall follow written confined space entry procedures.

 
 
(c)
Hot Work. Only trained and authorized employees shall perform work on any
equipment that requires the employee to obtain a hot work permit.  Employees
shall follow written hot work procedures.

 
 
(d)
Responsibility.  Operations and duties shall be performed only by duly
authorized employees, who shall be held responsible for their actions.

 
 
(e)
Facility Safety Inspections.  Employees shall inspect on a routine basis;
operating conditions, equipment and the general workplace to prevent a potential
hazard to personnel and equipment.

 
 
(f)
Records.  Employees required to keep logs and records shall keep them current
and accurately. Abnormal or special conditions shall be called promptly to the
attention of the proper supervisor and logged. Shift employees shall familiarize
themselves with all activities within their jurisdiction that have taken place
during the preceding shift.

  
 
A-3

--------------------------------------------------------------------------------

 
   
3.   Facility Security.
 
Manager will adhere to the written Facility Security Plan and Facility staff
will be trained in its requirements. Facility staff and all visitors will be
required to adhere to the plan to ensure security of the Facility in normal as
well as emergency situations.
 
F.   Maintenance Management Program.
 
Manager will provide usual and customary services including the following:
 
The prime objective of the maintenance management program will be to maximize
equipment reliability and availability and minimize maintenance costs.  The
ultimate goal is to maximize Facility profitability and to maintain, as closely
as possible, given normal mechanical degradation, to the original design
performance of all major pieces of equipment.
 
The key elements of the maintenance program are:
   

  ●
Preventive maintenance
  ●
Predictive maintenance
  ●
Corrective maintenance
  ●
Operational downtime management
  ●
Spare parts inventory control

     
1.   Preventive Maintenance.
 
Preventive maintenance will be done by the Facility staff, consisting of
periodic inspection and adjustment of equipment, to avoid deterioration to a
point at which the equipment will not start, run, or operate efficiently or
reliably. Some preventive maintenance can be accomplished while the unit is
shutdown or running.
 
Preventive maintenance schedules will be included in the computerized program
and calibrated to an overall Facility schedule. This schedule will alert
maintenance crews, providing daily, weekly, monthly and annual forecasting of
preventive maintenance activities. Spare parts considerations, such as lead
time, can also be correlated.
 
Preventive maintenance intervals are directed by two measures, calendar time and
unit operating parameters (vibration measurements, operating temperatures, amp
loading, etc). Items scheduled by calendar time will be reviewed on a daily,
weekly, monthly or yearly basis. As a rule, preventive maintenance work will be
scheduled to result in minimal interference with Facility operations.
   
 
A-4

--------------------------------------------------------------------------------

 
  
2.   Predictive Maintenance.
 
A predictive maintenance program will center on Manager’s ability to track vital
trend information. Observing critical variables over time will yield valuable
information regarding equipment deterioration.  The preventive maintenance
frequency may be increased or decreased, depending on the condition of the
equipment found during a predictive maintenance inspection.
 
Use of the preventive and predictive maintenance schedules, in conjunction with
the monitoring of operational data that reflect equipment condition, will result
in high reliability and reduced maintenance costs.
 
3.   Corrective Maintenance.
 
The corrective maintenance activities will be aimed at avoiding repeat failures.
Discussion meetings will be held to review failures which caused major repairs
or shutdowns. Facility staff will review the conditions preceding the failure
and, if possible, determine the exact cause, and make findings available to
maintenance and operating personnel.
 
4.            Shutdown Management.
 
Shutdowns for equipment repair or replacement will be aggressively managed to
minimize downtime. Advanced planning, work packages, shutdown schedules and
other project management methods will be used to allocate Facility resources to
produce efficient shutdowns.
 
During the pre-shutdown phase, the Facility staff and the major equipment
manufacturers will cooperate closely to conduct the planned inspections in a
minimum amount of time at a reasonable cost. This advance planning might begin
anywhere from six months to a year before the shutdown, depending on the need
for and the availability of major equipment components.
 
All pre-shutdown and shutdown related activities will be broken down into work
packages or discrete elements which are more easily tracked over the course of
the shutdown and provide a better means to manage the shutdown schedule.
 
A scheduling program, such as Microsoft Project, using the critical path method
will itemize various work packages, organize them and calculate the effect any
work package has on the overall shutdown length. This program will provide a
reporting tool that allows the Facility staff to create easy-to-understand
shutdown schedules and reports showing manpower and equipment resources, usage
profiles and problems leading to schedule slippage.
   
 
A-5

--------------------------------------------------------------------------------

 
   
5.           Spare Parts Inventory Control.
 
The Facility staff will implement a spare parts inventory control system
designed to minimize tied-up capital, yet not jeopardize Facility contractual
commitments by risking extended equipment downtime.
 
The Facility staff will establish an adequate spare parts inventory by studying
manufacturers’ recommendations, reviewing past experience, and evaluating parts
availability and delivery time from the various vendors, taking into account
acceptable equipment downtime. The spares inventory will be managed so that
parts are replaced when used, maintenance records are kept current, and the
inventory is updated regularly to reflect changing Facility requirements.
 
Prior to outages and inspections, the Facility staff will order parts prone to
normal wear and tear that are identified as needing to be replaced through the
preventive/predictive maintenance programs. Furthermore, by maintaining close
contact with the original equipment suppliers, the Facility staff will ensure
that they purchase the latest revision parts.
 
G.           Corporate Support.
 
Manager will provide usual and customary support including the following:
 
Accounting & Finance
 
– Invoice/AR/Collection
– Purchasing/AP
– Inventory Tracking
– Hedge Accounting
– Utilize Software for Reporting
– Quarterly and Year End Reports – Audited if required by an Owner
 
Treasury & Cash Management
Loan Compliance
Insurance
Property Tax Preparation & Appeals
Corporate Tax Preparation
 
Administration Services
 
Human Resources
– Payroll Administration (ADP)
– Benefits Administration
– Employee Relations
– Recruit/Hire/Terminate Personnel
– Training Obligations
   
 
A-6

--------------------------------------------------------------------------------

 
  
IT
– Operate ERP System
– Implement and Operate Communications Systems
– Maintain Desktop Equipment and Services
 
Facilities Management
– Lease Administration
– Office Supplies
– Administrative Support
 
Operations Services
Plan, monitor and report plant activities.
– Activity planning for lay-up and preservation to minimize asset risk and cost.
– Monitoring/auditing of activities to ensure compliance with regulations/loan
provisions.
– Manage personnel resources during activities.
 
Plan, monitor and report SH&E activities.
– Numerous regulatory issues to manage during plant layup and preservation.
– Title V activities for California plants.
– CA low NOx requirement being instituted.
– Regulatory reports management.
 
Licensing and Reporting
– EPA RFS program registration.
– DOT hazardous materials registration.
– DOE monthly reports.
– USDA grain warehouse operator reports.
– Others as may be required by any Permit condition or applicable law.
 
Legal Services
Litigation/Dispute Management
– Claims in process
Contract Management
– Documentation tracking systems
Compliance Oversight
– Operating and environmental regulatory oversight
  
 
A-7

--------------------------------------------------------------------------------

 
  
H.           Reporting Obligations and Administration of Financing Documents.
 
Without limiting the Manager’s obligations under Sections ‎3.1.1 and 3.11, the
Manager shall provide Owner with the various certifications and reports, budgets
and other submissions required to be provided to Owner pursuant to this
Agreement or to the Administrative Agent or Lenders pursuant to the Credit
Agreement as set forth below.  In all cases, Manager shall furnish drafts of the
various reports, budgets and other submissions as soon as reasonably available
in advance of delivery of the final report, budget or other submission, so as to
keep Owner informed as to the progress and substance of the work in
question.  Where certifications are required to be provided by the Owner Agent
to the Administrative Agent, the Manager shall make the same such certification
to the Owner, provided that with respect to items involving potential Events of
Default, Environmental Claims or Pension matters, such certification need only
be provided if so requested by Owner Agent.  Capitalized terms used below have
their respective meanings as set forth in the Credit Agreement.
 

 
Frequency
Requirement
Requirement Detail of Report to Administrative Agent
Additional Certification/ Approval
Date Due to Administrative Agent
Reference to
Reporting Format
Reference to Credit Agreement
Date Due to Pacific Holding
1
Weekly
Cash Flow Forecast
Prepare a rolling cash flow forecast ending on the earlier of 13 weeks after the
cash flow is delivered and the Maturity Date with the same level of detail as
the then current budget.
No
2nd business day each week
 
7.03 (d)
As soon as reasonably possible
2
Weekly
Receipts and Expenses
Create a report setting forth, in a form and in sufficient detail satisfactory
to the Administrative Agent, a comparison of actual receipts and expenses to
budgeted receipts and expenses for the preceding week, within the current
Budget.
No
2nd business day each week
 
7.03 (e)
As soon as reasonably possible

   
 
A-8

--------------------------------------------------------------------------------

 
      

 
Frequency
Requirement
Requirement Detail of Report to Administrative Agent
Additional Certification/ Approval
Date Due to Administrative Agent
Reference to
Reporting Format
Reference to Credit Agreement
Date Due to Pacific Holding
3
Monthly
Financial Statements
Prepare a report setting forth, in each case in a form and in sufficient detail
satisfactory to the Administrative Agent, balance sheets for each borrower for
the current month and income statements, cash flows and profit and loss
statements for such month and year-to-date. The report is to be certified by an
Authorized Officer of the Borrowing Agent for each financial covenant set forth
in Section 7.02(w) that the Borrowers are in full compliance with each such
covenant (or, if any of such certifications cannot be given, state in reasonable
detail the necessary qualifications to such certifications)
Yes, the report shall be certified as correct and complete by an Authorized
Officer of the Borrowers’ Agent
When available and within 25 days after the end of each month
 
7.03 (f)
As soon as reasonably possible, and in any event no later than within 24 days
after the end of each month

   
 
A-9

--------------------------------------------------------------------------------

 
       

 
Frequency
Requirement
Requirement Detail of Report to Administrative Agent
Additional Certification/ Approval
Date Due to Administrative Agent
Reference to
Reporting Format
Reference to Credit Agreement
Date Due to Pacific Holding
4
Monthly
Operating Statements
Prepare and deliver to the Administrative Agent, an Operating Report certified
as complete and correct by an Authorized Officer of the Borrowing Agent
detailing the performance of each Plant. The report must include: line items
corresponding to the Budget showing in detail all actual expenses relating to
the operation and maintenance of each Plant compared to the budgeted expenses
for the period; information showing the amounts of ethanol and other products
produced in the period; ethanol and Distillers Grain sold per Agreements; amount
of all other sales including ethanol and/or Distillers Grains, with the amount,
an explanation of the sale and identification of the purchaser for each Plant.
Yes, the report shall be certified as correct and complete by an Authorized
Officer of the Borrowers’ Agent
Within 25 days after the end of each month
Exhibit 7.03 (o)
7.03 (o)
As soon as reasonably possible, and in any event no later than within 24 days
after the end of each month

   
 
A-10

--------------------------------------------------------------------------------

 
  

 
Frequency
Requirement
Requirement Detail of Report to Administrative Agent
Additional Certification/ Approval
Date Due to Administrative Agent
Reference to
Reporting Format
Reference to Credit Agreement
Date Due to Pacific Holding
5
Quarterly
Budgets
Prepare a budget containing a rolling cash flow forecast that projects cash
flows for each Plant in detail on an aggregate basis for the Project for the
period starting on the current Period Start Date and ending on the earlier of 13
weeks after the current Period Start Date and the Maturity Date.  Each forecast
is effective upon approval of the Administrative Agent and the Required Lenders
of the Revolving Loan Class.  Also include a worksheet detailing all changes in
material assumptions used while preparing the Budget with a line item for each
expense category requested with amount as requested.
No
7 days before the first day of the Fiscal Quarter
 
7.01 (k)  (i) (ii)
As soon as reasonably possible, and in any event no later than 21 days before
the first day of the Fiscal Quarter, with any requested revisions thereto
provided no later than 14 days before the first day of the Fiscal Quarter
6
Quarterly
Financial Statements
Prepare quarterly consolidated balance sheets, income statements and cash flows
of Pacific Holding for each Fiscal Quarter and year-to-date. The report is to be
certified by an Authorized Officer of the Borrowing Agent that financial
statements are presented in accordance with GAAP and no defaults have occurred.
Yes, a certificate executed by an Authorized Officer of the Applicable Loan
Party
45 days after the end of the first three quarters of the year
 
7.03 (a)
7.03 (c)
As soon as reasonably possible, and in any event no later than 44 days after the
end of the first three quarters of the year

  
 
A-11

--------------------------------------------------------------------------------

 
   

 
Frequency
Requirement
Requirement Detail of Report to Administrative Agent
Additional Certification/ Approval
Date Due to Administrative Agent
Reference to
Reporting Format
Reference to Credit Agreement
Date Due to Pacific Holding
7
Annually
Budgets
Prepare an Initial Annual Forecast detailing projected requirements for
Operation and all Maintenance and Maintenance Capital Expenses for the year on a
monthly basis for each Plant.
No
60 days before each year-end
 
7.01 (k) (iv)
As soon as reasonably possible, and in any event no later than 30 days before
such Budget is due to the Administrative Agent, with any requested revisions
thereto provided no later than 15 days before such Budget is due to the
Administrative Agent
8
Annually
Financial Statements
Prepare a copy of the annual audit report including consolidated balance sheets,
income statements and cash flows of Pacific Holding with an unqualified opinion
of the Auditors for the periods in conformity with GAAP.  The statements are to
be certified by an Authorized Officer of the applicable Loan Party and must
state no defaults have occurred.
Yes, a certificate executed by an Authorized Officer of the Applicable Loan
Party
90 days after the end of each year
 
7.03 (b)
7.03 (c)
As soon as reasonably possible, and in any event no later than within 88 days
after the end of each year
9
Trigger Event
Event of Default
A statement of an Authorized Officer of the Borrowers’ Agent is to be submitted
that includes details of the event and the actions Borrowers have taken and
propose to take.
Yes, a statement of an Authorized Officer of the Borrowers' agent
As soon as possible or within 5 days after Event of Default
 
7.03 (h)
As soon as reasonably possible

   
 
A-12

--------------------------------------------------------------------------------

 
  

 
Frequency
Requirement
Requirement Detail of Report to Administrative Agent
Additional Certification/ Approval
Date Due to Administrative Agent
Reference to
Reporting Format
Reference to Credit Agreement
Date Due to Pacific Holding
10
Trigger Event
Event of Default
Notification is needed and detail must be sent to the Administrative Agent and
is to include details of any litigation or proceeding pending against any
Borrower, the Pledgor, or any Project Party that could have a Material Adverse
Effect and any event under a Project Document which is expected to continue for
more than 5 days or result in increased cost of $100,000.
Yes, a statement of an Authorized Officer of the Borrowers' Agent
As soon as possible or within 5 days after Borrower obtains knowledge of Event
 
7.03 (i)
As soon as reasonably possible
11
Trigger Event
Event of Default
Following receipt of a statement of an Authorized Officer of the Borrowers'
Agent relating to any event of default, copies of all material notices or
documents received by a Borrower relating to the Project Documents including
allegations of any breach or default and any notice regarding or requesting
consent to, any assignment, termination, modification, waiver or variation
thereof.
No
Promptly after receipt
 
7.03 (j)
Promptly after receipt
12
Trigger Event
Pension - Events of Material Risk
A certificate of an Authorized Officer of the Borrowers’ Agent is to be issued
and furnished to the Administrative Agent within 5 business days of a Borrower
knowing of any adverse activity related to the pension plan. A copy of any
notice or filing that is required by or has been issued by the PBGC, IRS, Dept.
of Labor, or any other authority regarding the events must be included with the
certificate.
Yes, include a duly executed certificate of an Authorized Officer of the
Borrowers' Agent
Within 5 business days of a Borrower knowing of any adverse activity related to
the pension plan
 
7.03 (k)
As soon as reasonably possible

     
 
A-13

--------------------------------------------------------------------------------

 
       

 
Frequency
Requirement
Requirement Detail of Report to Administrative Agent
Additional Certification/ Approval
Date Due to Administrative Agent
Reference to
Reporting Format
Reference to Credit Agreement
Date Due to Pacific Holding
13
Trigger Event
Pension - Subsequent to an Event
If the Borrower receives a demand letter from the PBGC with notification of its
final decision finding liability and date the liability must be paid, then a
copy of the letter along with a certificate that includes any action the
Borrower might take must be sent.
Yes, a duly executed certificate by the President or CFO of the Borrower
Within 5 business days of the Borrower receiving a demand letter from the PBGC
with notification of a final decision
 
7.03 (l)
As soon as reasonably possible
14
Trigger Event
Environmental Claims
A certificate of an Authorized Officer of the Borrowers’ Agent must also be
issued after any Borrower is aware of the following conditions: receipt of any
written communication from the Government or any other Person alleging that an
Environmental Affiliate is not in compliance with Environmental Laws or
Approvals; knowledge of threats or pending Environmental Claims against the
Borrower or Affiliate; knowledge of any release, emissions, etc. of any Material
of Environmental Concern or noncompliance with any Environmental Laws as well as
removal, remedies or response actions to the above concerns that could develop
into a claim.
Yes, include a duly executed certificate of an Authorized Officer of the
Borrowers' Agent
5 business days after any Borrower is aware of the conditions listed
 
7.03 (m)
As soon as reasonably possible

  
 
A-14

--------------------------------------------------------------------------------

 
    

 
Frequency
Requirement
Requirement Detail of Report to Administrative Agent
Additional Certification/ Approval
Date Due to Administrative Agent
Reference to
Reporting Format
Reference to Credit Agreement
Date Due to Pacific Holding
15
At Request of Lender
Inspection of Records
Keep complete records and make available for inspection upon notice; all
non-privileged correspondence, investigations, studies, sampling and testing
conducted, and all remedial actions taken by any party relating to Environmental
Concerns in order for Consultants, Lenders and their employees (in an Event of
Default), and the Administrative Agent to review.
No
Upon request of inspection
 
7.03 (n)
Upon request of inspection
16
At Request of Lender
Books and Records
Keep books of record and accounts that are complete, true and include accurate
entries in conformity with GAAP and all requirements of Law. Books also must be
kept separate of any other person, Affiliate or Borrower.
No
Consistently
 
7.01 (i)
Consistently
17
Trigger Event
Auditor Correspondence
Submit upon receipt, copies of any detailed audit reports, management letters or
recommendations that have been submitted to any Borrower by the Auditors.
No
Submit upon receipt
 
7.03 (g)
Submit upon receipt
18
Trigger Event
Other Documents
Provide complete copies of each Necessary Project Approval requested and all
other information requested by the Administrative Agent or any Lender through
the Administrative Agent.
No
Submit upon request
 
7.03 (p)
7.03 (q)
Submit 3 days prior to submission to Administrative Agent

  
 
A-15

--------------------------------------------------------------------------------

 
   

 
Frequency
Requirement
Requirement Detail of Report to Administrative Agent
Additional Certification/ Approval
Date Due to Administrative Agent
Reference to
Reporting Format
Reference to Credit Agreement
Date Due to Pacific Holding
19
Trigger Event
Insurance
Obtain and maintain complete copies of each Plant's executed insurance policies
(including insurance required pursuant to the Transaction Document), and include
amounts of insurance listed and described on Schedule 7.01(h) of the Credit
Agreement upon renewal on an annual basis.
No
Annually upon renewal
Schedule 7.01 (h)
7.01 (h)
Annually upon renewal

   

 
A-16

--------------------------------------------------------------------------------

 
   
AMA Reporting Requirements
  

 
Frequency
Requirement
Requirement Detail of Report to Administrative Agent
Additional Certification/ Approval
Date Due to Administrative Agent
Reference to
Reporting Format
Reference to Credit Agreement
Date Due to Pacific Holding
1
Monthly
Cold Shutdown Report
 ● With respect to each Facility that is in Cold Shutdown, as soon as available
and in any event within 25 days following the end of each calendar month,
Manager shall submit to Owner Agent a summary report in the form attached hereto
as Appendix C, which report shall include, with respect to each Facility, a
numerical and narrative assessment in respect of such month of (i) the
Facility’s compliance with each category in the Budget, (ii) plant availability,
(iii) cash receipts and disbursements including balances in the Accounts,
(iv) major maintenance activity, (v) material casualty losses (whether or not
covered by insurance), (vi) disputes with any contractor, materialman, supplier
or other Person and any related claims against any Owner, (vii) compliance with
governmental permits, and (viii) a comparison of figures to corresponding
figures provided in the prior month.
No
N/A
 
6.1.1 (a) of AMA Agreement
25 days following calendar month
2
Quarterly
Cold Shutdown Report
With respect to each Facility that is in Cold Shutdown, as soon as practicable
and in any event within 25 days following the end of each calendar quarter,
Manager shall submit to Owner Agent a summary report containing the information
required to be provided pursuant to Section ‎6.1.1‎6.1.1(a) for the quarter then
ended.
 
No
N/A
 
6.1.1 (b) of AMA Agreement
25 days following calendar quarter

   
 
A-17

--------------------------------------------------------------------------------

 
 

 
Frequency
Requirement
Requirement Detail of Report to Administrative Agent
Additional Certification/ Approval
Date Due to Administrative Agent
Reference to
Reporting Format
Reference to Credit Agreement
Date Due to Pacific Holding
3
Monthly
Operating Report
With respect to each Facility that is not in Cold Shutdown, as soon as available
and in any event within 25 days following the end of each calendar month,
Manager shall submit to Owner Agent a summary report in the form attached hereto
as Appendix D, which report shall include, with respect to each such Facility, a
numerical and narrative assessment in respect of such month of (i) each such
Facility’s compliance with each category in the Budget, (ii) ethanol and WDG
production and delivery, (iii) corn deliveries and use, (iv) plant availability,
(v) cash receipts and disbursements including balances in the Accounts,
(vi) major maintenance activity, (vii) material casualty losses (whether or not
covered by insurance), (viii) disputes with any contractor, materialman,
supplier or other Person and any related claims against the Owner of each such
Facility, (ix) compliance with governmental permits, and (x) a comparison of
figures to corresponding figures provided in the prior month.
No
N/A
 
6.1.2 of AMA Agreement
25 days following calendar month

   

 
A-18

--------------------------------------------------------------------------------

 
  
Corn Procurement, Ethanol and Distillers Grains Marketing Agreements’ Reporting
Requirements
 

 
Frequency
Requirement
Requirement Detail of Report to Administrative Agent
Additional Certification/ Approval
Date Due to Administrative Agent
Reference to
Reporting Format
Reference to Credit Agreement
Date Due to Pacific Holding
1
Monthly
Corn Transaction Report
Within 30 days after each Monthly Date occurring after the Effective Date, PAP
shall deliver to the Owner a written summary of the Bilateral Transactions which
were entered into or performed, in whole or part, during the month ending on
such Monthly Date.
No
N/A
 
3.4 of Corn Procure- ment Agreement
 
2
Monthly –
15 days prior to month end
Projected Corn Requirements
On or before the date that is fifteen days prior to the end of a calendar month,
Owner shall provide PAP with a forecast of its projected monthly corn
requirements for the following month.
No
N/A
 
3.5 (d) of Corn Procure- ment Agreement
 
3
Monthly
Benchmarking
PAP shall furnish Owner on a monthly basis a report benchmarking its performance
in accordance with Exhibit D to the Corn Procurement Agreement.
No
N/A
 
3.6 of Corn Procure- ment Agreement
 

   
 
A-19

--------------------------------------------------------------------------------

 
     

 
Frequency
Requirement
Requirement Detail of Report to Administrative Agent
Additional Certification/ Approval
Date Due to Administrative Agent
Reference to
Reporting Format
Reference to Credit Agreement
Date Due to Pacific Holding
4
Monthly
Benchmarking
Kinergy shall furnish Owner on a monthly basis a report benchmarking its
performance in accordance with Exhibit D to the Ethanol Marketing Agreement.
No
N/A
 
2.7 of Ethanol Marketing Agreement
 
5
Monthly
Benchmarking
PAP shall furnish Owner on a monthly basis a report benchmarking its performance
in accordance with Exhibit C to the Distillers Grains Marketing Agreement.
No
N/A
 
2.7 of Distillers Grains Marketing Agreement
 

   

 
A-20

--------------------------------------------------------------------------------

 
     
APPENDIX A-2
 
SCOPE OF O&M SERVICES
 
A.           General Approach.
 
Manager shall perform all tasks necessary to operate and maintain the Facilities
not in Cold Shutdown in accordance with the Agreement, including:
      

  ●
Staffing - Headcount, Task assignment, Scheduling
  ●
Operations Management - Methods, Procedures, Safety, Consumables/Materials
Procurement
  ●
Maintenance Management - Methods, Procedures, Safety
  ●
Subcontract Management
  ●
Administrative - Manager Payroll
  ●
Training
  ● Security   ●
Permit Compliance

       
B.           Operations Management.
 
1.           Develop Schedules, Shift Routines, Manloadings.
 
In developing the staffing plan for each Facility, the continuous operational
and maintenance requirements of such Facility will be analyzed. All periodic
testing, inspections and maintenance activities will be identified as well as
those operational and maintenance requirements that require specialized and
additional assistance at specific times during the maintenance cycle of such
Facility.
 
The staffing plan will provide for a permanent Facility staff that will be fully
responsive to all ethanol and wet distillers grains production demands and will
be responsible for the performance of all preventive maintenance and routine
repairs.
 
Each Facility will be manned on a 24-hours per day, 7 days a week basis. Most
operating personnel will work a rotating shift schedule. This schedule will
coincide with the times of the peak production hours and provide for minimal
shift changes and possible interruptions during the high production periods.
Selected off-shift personnel will be used for performing maintenance tasks and
when necessary, fill in for sickness, absence and vacation relief.
 
The remaining Facility staff will work a normal five-day, 40-hour week but may
be rescheduled to respond to events being carried out at the Facility.
Each  Facility staff will be autonomous and under the direction of the Manager
Representative. In the absence of the Manager Representative, he/she will
appoint a senior person to act in his/her behalf.
   
 
A-21

--------------------------------------------------------------------------------

 
  
The onsite operations and maintenance staff will be supported for non-routine
functions by Manager’s home office, parent, Affiliate, and available companies.
Specialized vendor associated technical support will be subcontracted as needed
during outage planning, inspections and overhauls.
 
During periods of high maintenance activity, qualified maintenance personnel
will be made available to each Facility staff through contract support.
 
2.           Facilities Operations and Performance Monitoring.
 
Manager’s management duties will include the following:
 
 
(a)
Perform and record periodic operational checks and tests of equipment in
accordance with the equipment manufacturer’s specifications.

 
 
(b)
Maintain operating logs, records and reports for operation of each Facility.

 
 
(c)
Perform all Grain Handling Services at each Facility.

 
 
(d)
For each Operating Facility, inform the applicable Owner as far in advance as
possible when such Owner’s Facility does not have the capability to receive corn
or store ethanol or wet distillers grains.

 
Performance of each Facility will be monitored on a continuing basis so that
performance data are distributed quickly and accurately to the Facility staff
and to Owners.  Important parameters to be monitored include Ethanol, wet
distillers grains and, if applicable, CO2 output.  These parameters are assumed
to be available through the distributive control system.
 
C.           Layup and Preservation Services.
 
 
(a)
Adhere to all regulatory requirements including management of all applicable
permits including each Facility Storm Water Pollution Prevention Plan and the
Facility air permits to include leak detection and repair inspections.

 
 
(b)
Clean and lay-up equipment to protect from environmental factors including rust
and mold.

 
 
(c)
Maintain a regular program for equipment preservation to include equipment
rotation and inspection.

 
 
(d)
Monitor plant fire protection system and alarms.

 
 
(e)
Maintain plant readiness for potential re-start or sale.

 
 
(f)
Maintain site to include lawn and garden maintenance.

 
 
(g)
Perform site security services to prevent theft, vandalism, etc.

      
 
A-22

--------------------------------------------------------------------------------

 
     
D.           Facility Restart.
 
If a Facility restart is requested by an Owner, Manager will provide usual and
customary services including the following:
 
 
(a)
Interview, select, hire and train necessary operating personnel.

 
 
(b)
Make ready all equipment.

 
 
(c)
Order necessary start-up supplies.

 
 
(d)
Communicate re-start activities to appropriate parties including city and county
officials, suppliers, vendors, etc.

 
 
(e)
Obtain all necessary permits and conduct all testing necessary to satisfy the
terms and conditions of any such permit.

   
E.           Administrative Support.
 
1.           General.
 
Manager will develop and implement a comprehensive and specific administrative
procedures including:
 
 
(a)
Maintain an effective Facility work force through proper hiring, training,
administration and compensation.

 
 
(b)
Procure labor, materials and services exclusive of items which are designated
the responsibility of an Owner.

 
 
(c)
All replacement spare parts for those taken out of inventory with either an
identical part or replacement part(s) manufactured by the original equipment
manufacturers, or where practical and economical, refurbish (or have
refurbished), spare parts to allow their reuse.

 
 
(d)
Provide information and other reasonable assistance at any Owner’s request
regarding operation and maintenance of the Facilities.

 
 
(e)
Maintain accurate Facility cost ledger and accounting records regarding the
materials and services provided in accordance with generally accepted accounting
principles, consistently applied.

 
 
(f)
Cooperate with the respective Owners’ independent certified public accountant to
perform annual financial audits for all cost reimbursable services provided for
the Facilities.

 
 
(g)
Communicate with: (i) the corn suppliers or transporters, as the case may be,
under each Corn Supply Agreement with respect to the amount of corn Owners
procures from such corn suppliers or transporters; and, (ii) Owners with respect
to all other matters including the amount of Ethanol, wet distillers grains and,
if applicable, CO2 produced per Owners’ schedule and optimize the use of the
corn.

 
 
(h)
Procure Consumables.

  
 
A-23

--------------------------------------------------------------------------------

 
  
2.           Facility Safety Program.
 
To ensure the safety of all employees and personnel working in or near each
Facility, Manager will establish and implement a safety plan which conforms to
federal and any state or local regulations. Key components of the plan will
include:
 
 
(a)
Lock Out/Tag Out.  Only trained and authorized employees shall perform work on
equipment that requires Lock out/tag out (LOTO).  Employees shall follow written
LOTO procedures when performing such work.

 
 
(b)
Confined Spaced Entry.  Only trained and authorized employees shall perform work
on any equipment that requires the employee to enter a permit required confined
space.  Employees shall follow written confined space entry procedures.

 
 
(c)
Hot Work. Only trained and authorized employees shall perform work on any
equipment that requires the employee to obtain a hot work permit.  Employees
shall follow written hot work procedures.

 
 
(d)
Responsibility.  Operations and duties shall be performed only by duly
authorized employees, who shall be held responsible for their actions.

 
 
(e)
Facility Safety Inspections.  Employees shall inspect on a routine basis;
operating conditions, equipment and the general workplace to prevent a potential
hazard to personnel and equipment.

 
 
(f)
Records.  Employees required to keep logs and records shall keep them current
and accurately. Abnormal or special conditions shall be called promptly to the
attention of the proper supervisor and logged. Shift employees shall familiarize
themselves with all activities within their jurisdiction that have taken place
during the preceding shift.

 
3.           Facility Security.
 
Manager will adhere to each written Facility Security Plan and each Facility
staff will be trained in its requirements. Each Facility staff and all visitors
will be required to adhere to the plan to ensure security of such Facility in
normal as well as emergency situations.
  
 
A-24

--------------------------------------------------------------------------------

 
  
F.           Maintenance Management Program.
 
The prime objective of the maintenance management program will be to maximize
equipment reliability and availability and minimize maintenance costs.  The
ultimate goal is to maximize Facility profitability and to maintain, as closely
as possible, given normal mechanical degradation, to the original design
performance of all major pieces of equipment.
 
The key elements of the maintenance program are:
   

  ●
Preventive maintenance
  ●
Predictive maintenance
  ●
Corrective maintenance
  ●
Operational downtime management
  ●
Spare parts inventory control

        
1.   Preventive Maintenance.


Preventive maintenance will be done by each Facility staff, consisting of
periodic inspection and adjustment of equipment, to avoid deterioration to a
point at which the equipment will not start, run, or operate efficiently or
reliably. Some preventive maintenance can be accomplished while the unit is
shutdown or running.
 
Preventive maintenance schedules will be included in the computerized program
and calibrated to an overall Facility schedule. This schedule will alert
maintenance crews, providing daily, weekly, monthly and annual forecasting of
preventive maintenance activities. Spare parts considerations, such as lead
time, can also be correlated.
 
Preventive maintenance intervals are directed by two measures, calendar time and
unit operating parameters (vibration measurements, operating temperatures, amp
loading, etc). Items scheduled by calendar time will be reviewed on a daily,
weekly, monthly or yearly basis. As a rule, preventive maintenance work will be
scheduled to result in minimal interference with Facility operations.
 
2.           Predictive Maintenance.
 
A predictive maintenance program will center on Manager’s ability to track vital
trend information. Observing critical variables over time will yield valuable
information regarding equipment deterioration.  The preventive maintenance
frequency may be increased or decreased, depending on the condition of the
equipment found during a predictive maintenance inspection.
 
Use of the preventive and predictive maintenance schedules, in conjunction with
the monitoring of operational data that reflect equipment condition, will result
in high reliability and reduced maintenance costs.
   
 
A-25

--------------------------------------------------------------------------------

 
    
3.           Corrective Maintenance.
 
The corrective maintenance activities will be aimed at avoiding repeat failures.
Discussion meetings will be held to review failures which caused major repairs
or shutdowns. Each Facility staff will review the conditions preceding the
failure and, if possible, determine the exact cause, and make findings available
to maintenance and operating personnel.
 
4.           Shutdown Management.
 
Shutdowns for equipment repair or replacement will be aggressively managed to
minimize downtime. Advanced planning, work packages, shutdown schedules and
other project management methods will be used to allocate Facility resources to
produce efficient shutdowns.
 
During the pre-shutdown phase, each Facility staff and the major equipment
manufacturers will cooperate closely to conduct the planned inspections in a
minimum amount of time at a reasonable cost. This advance planning might begin
anywhere from six months to a year before the shutdown, depending on the need
for and the availability of major equipment components.
 
All pre-shutdown and shutdown related activities will be broken down into work
packages or discrete elements which are more easily tracked over the course of
the shutdown and provide a better means to manage the shutdown schedule.
 
A scheduling program, such as Microsoft Project, using the critical path method
will itemize various work packages, organize them and calculate the effect any
work package has on the overall shutdown length. This program will provide a
reporting tool that allows each Facility staff to create easy-to-understand
shutdown schedules and reports showing manpower and equipment resources, usage
profiles and problems leading to schedule slippage.
 
5.           Spare Parts Inventory Control.
 
Each Facility staff will implement a spare parts inventory control system
designed to minimize tied-up capital, yet not jeopardize Facility contractual
commitments by risking extended equipment downtime.
 
Each Facility staff will establish an adequate spare parts inventory by studying
manufacturers’ recommendations, reviewing past experience, and evaluating parts
availability and delivery time from the various vendors, taking into account
acceptable equipment downtime. The spares inventory will be managed so that
parts are replaced when used, maintenance records are kept current, and the
inventory is updated regularly to reflect changing Facility requirements.
 
Prior to outages and inspections, each Facility staff will order parts prone to
normal wear and tear that are identified as needing to be replaced through the
preventive/predictive maintenance programs. Furthermore, by maintaining close
contact with the original equipment suppliers, each Facility staff will ensure
that they purchase the latest revision parts.
  
 
A-26

--------------------------------------------------------------------------------

 
   
G.           Corporate Support.
 
Manager will provide usual and customary support including the following:
 
Accounting & Finance
 
– Invoice/AR/Collection
– Purchasing/AP
– Inventory Tracking
– Hedge Accounting
– Utilize Software for Reporting
– Quarterly and Year End Reports – Audited if required by an Owner
 
Treasury & Cash Management
Loan Compliance
Insurance
Property Tax Preparation & Appeals
Corporate Tax Preparation
 
Administration Services
 
Human Resources
– Payroll Administration (ADP)
– Benefits Administration
– Employee Relations
– Recruit/Hire/Terminate Personnel
– Training Obligations
 
IT
– Operate ERP System
– Implement and Operate Communications Systems
– Maintain Desktop Equipment and Services
 
Facilities Management
– Lease Administration
– Office Supplies
– Administrative Support
 
Operations Services
Plan, monitor and report plant activities.
– Activity planning for lay-up and preservation to minimize asset risk and cost.
– Monitoring/auditing of activities to ensure compliance with regulations/loan
provisions.
– Manage personnel resources during activities.
 
Plan, monitor and report SH&E activities.
– Numerous regulatory issues to manage during plant layup and preservation.
– Title V activities for California plants.
– CA low NOx requirement being instituted.
– Regulatory reports management.
   
 
A-27

--------------------------------------------------------------------------------

 
   
Licensing and Reporting
– EPA RFS program registration.
– DOT hazardous materials registration.
– DOE monthly reports.
– USDA grain warehouse operator reports.
– Others as may be required by any Permit condition or applicable law.
 
Legal Services
Litigation/Dispute Management
– Claims in process
Contract Management
– Documentation tracking systems
Compliance Oversight
– Operating and environmental regulatory oversight
   
 
A-28

--------------------------------------------------------------------------------

 
   
APPENDIX B
  
Last Name
First Name
Division
Home Department
Job title
Level
Williamson
Douglas
PECA
740070 Operations Management
General MGR of Ops
DIR
Pagard
Cheryl
PECA
740070 Operations Management
Permitting & Compliance, Director
DIR
Jones
Lyndon
PECOL
690010 Plant Labor - General
Plant, Manager
DIR
Jundt
James
PECOL
690010 Plant Labor - General
Commodity/Ag Prod, Manager
MGR
Lambert
David
PECOL
690010 Plant Labor - General
Environmental Health & Safety Manager
MGR
Folmar
Matthew
PECOL
690010 Plant Labor - General
Lab Manager
MGR
Stark
William
PECOL
690010 Plant Labor - General
Maintenance, Manager
MGR
Trim
Steven
PECOL
690010 Plant Labor - General
Production, Manager
MGR
Powell
Joey
PECOL
690010 Plant Labor - General
Comm Operator, Lead
Non-ex
Allardin
Jeanette
PECOL
690010 Plant Labor - General
Commodity Operator
Non-ex
Hernandez
Arturo
PECOL
690010 Plant Labor - General
Commodity Operator
Non-ex
Imus
Jason
PECOL
690010 Plant Labor - General
Commodity Operator
Non-ex
Mikaelsen
Chance
PECOL
690010 Plant Labor - General
Commodity Operator
Non-ex
Sebelien
John
PECOL
690010 Plant Labor - General
Commodity Operator
Non-ex
Timpy
Michael
PECOL
690010 Plant Labor - General
Commodity Operator
Non-ex
Partlow
Stephen
PECOL
690010 Plant Labor - General
Electrician
Non-ex
Abercrombie
Mafe
PECOL
690010 Plant Labor - General
Lab Technician I
Non-ex
Putman
Jackie
PECOL
690010 Plant Labor - General
Lab Technician I
Non-ex
Braden
Larry
PECOL
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Drayton
Donald
PECOL
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Guenther
Marvin
PECOL
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Kestler
Randy
PECOL
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Richardson
David
PECOL
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Spinney
Peter
PECOL
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Richards
David
PECOL
690010 Plant Labor - General
Maintenance Supervisor
Non-ex
Bittinger
Wanliya
PECOL
690010 Plant Labor - General
Office, Manager
Non-ex
Bieren
John
PECOL
690010 Plant Labor - General
Production Operator
Non-ex
Givens
Frank
PECOL
690010 Plant Labor - General
Production Operator
Non-ex
Magallanes
Hector
PECOL
690010 Plant Labor - General
Production Operator
Non-ex
McBride
Ronnie
PECOL
690010 Plant Labor - General
Production Operator
Non-ex
Orcutt
Johnny
PECOL
690010 Plant Labor - General
Production Operator
Non-ex
Pena
Jose
PECOL
690010 Plant Labor - General
Production Operator
Non-ex
Savage
Cory
PECOL
690010 Plant Labor - General
Production Operator
Non-ex
Town
Mitchell
PECOL
690010 Plant Labor - General
Production Operator
Non-ex
White
Michael
PECOL
690010 Plant Labor - General
Production Operator
Non-ex
Reeves
Amanda
PECOL
690010 Plant Labor - General
Receptionist
Non-ex
Hedgpeth
Robert
PECOL
690010 Plant Labor - General
Utility Operator
Non-ex
Shuler
Michael
PECOL
690010 Plant Labor - General
Utility Operator
Non-ex

   
 
B-1

--------------------------------------------------------------------------------

 
   
OPEN
 
PEM
690010 Plant Labor - General
Plant, Manager
DIR
Lovett
Michael
PEM
690010 Plant Labor - General
Commodity/Ag Prod, Manager
MGR
Taito
Talaonuupo
PEM
690010 Plant Labor - General
Commodity Operator
Non-ex
Ochoa
Bacilio
PEM
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Abarca
Jose
PEM
690010 Plant Labor - General
Production Operator
Non-ex
Barboza
Bruno
PEM
690010 Plant Labor - General
Production Operator
Non-ex
Valenzuela
Luis
PEM
690010 Plant Labor - General
Utility Operator
Non-ex
Wilson
Thomas
PEMV
690010 Plant Labor - General
Plant, Manager
DIR
Garza
Juan
PEMV
690010 Plant Labor - General
Commodity/Ag Prod, Manager
MGR
Rutherford
William
PEMV
690010 Plant Labor - General
Environmental Health & Safety Manager
MGR
Jensen
Zackery
PEMV
690010 Plant Labor - General
Lab Manager
MGR
Lowe
Alvin
PEMV
690010 Plant Labor - General
Maintenance, Manager
MGR
Teubner
Joseph
PEMV
690010 Plant Labor - General
Production, Manager
MGR
Cantu
Freddy
PEMV
690010 Plant Labor - General
Commodity Operator
Non-ex
Cardona
Crispin
PEMV
690010 Plant Labor - General
Commodity Operator
Non-ex
Green
Cecil
PEMV
690010 Plant Labor - General
Commodity Operator
Non-ex
Torres
Patrisio
PEMV
690010 Plant Labor - General
Commodity Operator
Non-ex
Zamora
Julio
PEMV
690010 Plant Labor - General
Commodity Operator
Non-ex
OPEN
 
PEMV
690010 Plant Labor - General
Commodity Operator
Non-ex
OPEN
 
PEMV
690010 Plant Labor - General
Commodity Operator
Non-ex
Heward
Scott
PEMV
690010 Plant Labor - General
Electrician
Non-ex
Bair
Monica
PEMV
690010 Plant Labor - General
Lab Technician I
Non-ex
Graetzer
Halina
PEMV
690010 Plant Labor - General
Lab Technician I
Non-ex
Richins
Paul
PEMV
690010 Plant Labor - General
Maint Mech, Lead
Non-ex
Crystal
William
PEMV
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Gummow
Eric
PEMV
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Hess
Robert
PEMV
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Jimenez
Manuel
PEMV
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Sibbett
Jim
PEMV
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Vela
Joseph
PEMV
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Day
Paula
PEMV
690010 Plant Labor - General
Office, Manager
Non-ex
Anderson
Kerry
PEMV
690010 Plant Labor - General
Production Operator
Non-ex
Baer
Mark
PEMV
690010 Plant Labor - General
Production Operator
Non-ex
Carper
Heather
PEMV
690010 Plant Labor - General
Production Operator
Non-ex
Davidson
Brett
PEMV
690010 Plant Labor - General
Production Operator
Non-ex
Halford
Dennis
PEMV
690010 Plant Labor - General
Production Operator
Non-ex
Kossman
Justin
PEMV
690010 Plant Labor - General
Production Operator
Non-ex
Rementeria
Lori
PEMV
690010 Plant Labor - General
Production Operator
Non-ex
Rios
Raul
PEMV
690010 Plant Labor - General
Production Operator
Non-ex
Satterwhite
Adam
PEMV
690010 Plant Labor - General
Production Operator
Non-ex
Thompson
Robert
PEMV
690010 Plant Labor - General
Production Operator
Non-ex
Craig
Elizabeth
PEMV
690010 Plant Labor - General
Receptionist
Non-ex
Koyle
Jared
PEMV
690010 Plant Labor - General
Utility Operator
Non-ex

    
 
B-2

--------------------------------------------------------------------------------

 
   
Nelson
Mark
PEMV
690010 Plant Labor - General
Utility Operator
Non-ex
Todd
Royce
PES
690010 Plant Labor - General
Plant, Manager
DIR
Cayuela
Antonio
PES
690010 Plant Labor - General
Commodity/Ag Prod, Manager
MGR
Lund
Kirk
PES
690010 Plant Labor - General
Environmental Health & Safety Manager
MGR
Huynh
Thao
PES
690010 Plant Labor - General
Lab Manager
MGR
Lee
Patrick
PES
690010 Plant Labor - General
Maintenance, Manager
MGR
Shippy
Skyler
PES
690010 Plant Labor - General
Production, Manager
MGR
Brown
Paul
PES
690010 Plant Labor - General
Commodity Operator
Non-ex
De Los Santos
Juan
PES
690010 Plant Labor - General
Commodity Operator
Non-ex
Gallo
Jose
PES
690010 Plant Labor - General
Commodity Operator
Non-ex
Gutierrez
Jose
PES
690010 Plant Labor - General
Commodity Operator
Non-ex
Lahr
Dennis
PES
690010 Plant Labor - General
Commodity Operator
Non-ex
Machado
Johnny
PES
690010 Plant Labor - General
Commodity Operator
Non-ex
Martin
Bento
PES
690010 Plant Labor - General
Commodity Operator
Non-ex
Orosco
Rudy
PES
690010 Plant Labor - General
Commodity Operator
Non-ex
Wolford
Stephen
PES
690010 Plant Labor - General
Commodity Operator
Non-ex
Torre
Christopher
PES
690010 Plant Labor - General
Electrician
Non-ex
Kaur
Manpreet
PES
690010 Plant Labor - General
Lab Technician I
Non-ex
Teame
Mekonen
PES
690010 Plant Labor - General
Lab Technician I
Non-ex
Davis
John
PES
690010 Plant Labor - General
Maint Mech, Lead
Non-ex
Bowen
Michael
PES
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Newport
Brian
PES
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Parkinson
Phillip
PES
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Spradling
Lee
PES
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
OPEN
 
PES
690010 Plant Labor - General
Maintenance Mechanic
Non-ex
Riker
Rhonda
PES
690010 Plant Labor - General
Office, Manager
Non-ex
Cepriano
Benjamin
PES
690010 Plant Labor - General
Production Operator
Non-ex
Deleon
Cheryl
PES
690010 Plant Labor - General
Production Operator
Non-ex
Eckerdt
Douglas
PES
690010 Plant Labor - General
Production Operator
Non-ex
Gauba
Sukrat
PES
690010 Plant Labor - General
Production Operator
Non-ex
Lombrana
Benjamin
PES
690010 Plant Labor - General
Production Operator
Non-ex
Mccullough
Edker
PES
690010 Plant Labor - General
Production Operator
Non-ex
Pagnucci
Nicholas
PES
690010 Plant Labor - General
Production Operator
Non-ex
Wells
Raymond
PES
690010 Plant Labor - General
Production Operator
Non-ex
OPEN
 
PES
690010 Plant Labor - General
Production Operator
Non-ex
Maxey
Christina
PES
690010 Plant Labor - General
Receptionist
Non-ex
Esteves
Gilbert
PES
690010 Plant Labor - General
Utility Operator
Non-ex
Koch
Kurt
PES
690010 Plant Labor - General
Utility Operator
Non-ex
Montez
Ralph
PES
690010 Plant Labor - General
Utility Operator
Non-ex

   

 
B-3

--------------------------------------------------------------------------------

 


[appendix_c.jpg]
 
   
 
C-1

--------------------------------------------------------------------------------

 

 [appendix_d.jpg]
 
  
 
D-1

--------------------------------------------------------------------------------

 
 
APPENDIX E
[app_e.jpg]
 
 
  E-1

--------------------------------------------------------------------------------

 
 
Pacific Ethanol Holding Co. LLC
Quarterly Budget Chart of Accounts (Annotated)
 

Line item Credit agreements   Notes         Beginning Cash Balance              
Cash Inflows            Revenue - Ethanol (Kinergy)     Revenue from ethanol
sales      Revenue - WDG (PAP) and others     Revenue from co product sales,
other income (such as rail incentive, refunds)      Revenue - CEPIP     Revenue
from CEPIP      Others     Other special revenue Total Cash Inflows            
  Disbursements               Operating Disbursements            Corn     As
approved by approved by the Owners through the budget process or by separate
line item approval.      Natural Gas            Electricity            Insurance
   
Insurance, surety bond paid directly from PEHC
     Property Tax and other Taxes            Ethanol Freight           
Co-product freight            Lease Payments     Varilease      Grain
procurement and handling w/ PAP            Plant Supplies, Maintenance & SG&A  
 
Catch-all category that includes chemicals, denaturant, and other supplies,
spare and replacement parts, repairs, janitorial, security and fire services,
permitting fees, lab tests, water treatment and disposal, real estate and
equipment leases, and SG&A (travel, training, seminars, meals, entertainment,
etc.)
             Capital Expenditures            Other PEHC costs:    
 
         Professional Fees     Professionals engaged directly by PEHC (i.e.,
Hein, Protiviti, KMPG, legal), all to the extent approved in advance by the
Owners through the budget process or a separate approval process.          Bank
fees     Operating accounts under exit facility      Contingency       Total
Operating Disbursements  10% compliance             Asset Management Agreement  
                Direct Reimbursable Items under AMA    
Items can be contracted by Manager or the Plants and in either case must be
approved in advance by the the Owners through the budget process or a separate
approval process
         Payroll & Benefits - Plants & Plant Operations                Other
Direct Expenses                Insurance    
Insurance paid by PE-DE, with allocations to PEHC plants
         Professional Fees    
Professionals engaged by Manager for services to PEHC, all to the extent
approved in advance by the Owners through the budget process or a separate
approval process.
                 Total Direct Reimbursable Items under AMA 10% compliance    
     Asset Management Fee    
Fixed amount per AMA; currently $265K/mth
Total Asset Management Agreement               Professional Fee    
New PE Holdco board fees and costs, plus fees and expenses for officer and
advisors of PEHC
        Interest & Fees    
Exit facility related interest and fees
        Total Disbursements               Exit Facility Funding              
Ending Cash Balance      

 
 
  E-2 

--------------------------------------------------------------------------------

 
 
Pacific Ethanol, Inc. (Delaware)
Detail of Selling, General & Admin Expenses
 

Payroll and Benefits by Department All items in this chart of accounts are
"Manager Expenses" except as noted below:     Accounting           Corporate
Development            Executive Finance            Financial Planning &
Analysis            Human Resources            Legal Operations Excludes HQ
personnel dedicated to Plant management (2).       Office Expense              
Corporate Development            M&A transactions            Public policy
consultants            FRA membership dues            Donations and
contributions - policy            Donations and contributions - general      
     Marketing, promotional items, Web design            Investor relations
advisory            Investor relations other            Press releases      
     WCB development            Trade shows and seminars            Continuing
education            Travel airfare
Excludes budgeted travel expenses for the Plants under approved development
project budgets.
     Travel lodging Excludes budgeted travel expenses for the Plants under
approved development project budgets.      Travel car rentla Excludes budgeted
travel expenses for the Plants under approved development project budgets.     
Meals/entertainment Excludes budgeted travel expenses for the Plants under
approved development project budgets.         IT Department
Includes computers, software and systems located at the Plants to the extent
they comprise part of the wide area and telephone networks. Other hardware items
at Plants, such personal computers and servers belonging solely to the local
area network, are excluded.
     _Internet Services T1 Lines            _Mobile Communications           
_Telephones            Conference Calling            Consulting Services -
Navision            Consulting Services - Network            Consulting Services
- Phone System            Consulting Services - Servers            Continuing
Education            Hardware New Users            Maintenance - Environmental  
         Maintenance - Peripherals            _Maintenance - Phone System      
     Maintenance - Server
           Maintenance - Software Licensing            Maintenance - Workstation
           Remote Support            Software New Users            SOX
Review/Compliance            Travel      

 
 
  E-3 

--------------------------------------------------------------------------------

 
 
Human Resources Department
Employee recruiting
Background checks and drug screens
Training - corporate
Travel airfare
Travel lodging
Travel car rental
Meals/entertainment
Transfer and relocation
Consulting - general
Consulting - compensation and benefits
Placement fees temp to perm convert
Temporary staffing
Dues and subscriptions
Employee events
Payroll processing fees
 
Executive Department
Trade shows and seminars
Continuing education
Travel airfare
Travel lodging
Travel car rental
Meals/entertainment
 
Finance / FPBA Department
Trade shows and seminars
Annual shareholder meeting
Continuing education
Travel airfare
Travel lodging
Travel car rental
Meals/entertainment
 
Rent and Facilities - Sacramento Office Rent
Lease Terminal fee
Furniture, space planning, art, plants
Security expense
Storage fees
Sacramento parking (reserved)
Sacramento parking (validation/guests)
Office repairs and maintenance
Janitorial services
 
Operations
Consulting services – engineering
Consulting services - biochemistry
Consulting services – general
Trade shows and seminars
Continuing education

Travel - airfare Excludes expense for the Plants. Travel - lodging Excludes
expense for the Plants. Travel - car rental  Excludes expense for the Plants.
Meals/entertainement
Excludes expense for the Plants.

 


 
  E-4 

--------------------------------------------------------------------------------

 
 

Professional Fees - Legal Excludes fees and expenses of outside counsel to the
extent they relate soley to legal affairs of the Plants, such as legal fees
incurred in connection with loans secured by the Plants.     SEC compliance  
    Corporate maintenance       Lender counsel       Borrower counsel      
Project contracting       Business development support       Permitting and
regulatory compliance       Human resources       Litigation       Trade shows
and seminars        Continuing education       Travel airfare       Travel
lodging       Travel car rental       Meals/entertainment       Professional
Fees - Accounting
Excludes fees and expenses of outside professionals to the extent they relate
soley to business of the Plants, such as accounting fees incurred for audits and
preparation of tax returns of the Plant Owners.
    Quarterly reviews       Annual audit - financial       Annual audit - SOX  
    SOX advisory       401K       Temporary staffing       Derivative accounting
      Property tax accounting       Corporate tax prep and advisory      
General advisory/special projects       Trade shows and seminars      
Continuing education       Travel airfare       Travel lodging        Travel car
rental       Meals/entertainment       Director Fees and Expenses       Director
fees       Director expenses       Continuing education       Non-cash director
compensation       Insurance      D&O liability insurance   Property casualty
insurance Excludes premiums for insurance on Plant assets. General liability
insurance Excludes premiums for insurance on Plant assets.     Licenses and Fees
      Licenses and Fees       PEI DE Asset and Share Tax       Total       PEI
DE Asset and Share Tax       Bank Fees Excludes fees for accounts called for by
loans secured by the Plants.     Bank fee            Total       Parsons note  
        Total other interest expense       Depreciation and Amortization Not
applicable - not a cash item.     Depreciation expense       Amortization
expense intangibles                  

 
 
E-5

--------------------------------------------------------------------------------

 
     
Exhibit I
   
Sample Performance Incentive Fee Calculation
   
If six-month EBITDA for plant with a 40 million gallon Operating Capacity is $5
million and the plant produced 20 million gallons of ethanol during such period,
the incentive fee would be calculated as follows:
  

  ●
The six-month EBITDA is $5 million.  Therefore, the annualized EBITDA is $10
million (2 X $5 million).
        ●
The annualized EBITDA per Gallon of Operating Capacity is $0.25 ($10 million /
40 million).
        ●
Therefore, the performance bonus is 0.03 x ($0.25 - $0.20) x 20 million =
$30,000.

 
 


 
 

 
 
I-1

--------------------------------------------------------------------------------

 
    
Exhibit II
 
Sample Sale Incentive Fee Calculation
 
Assume (i) a Facility with an Operating Capacity of 60 million gallons is sold
generating Asset Sale Proceeds of $80 million, (ii) the aggregate Operating
Capacity of all of the Facilities is 200 million gallons, and (iii) the
aggregate outstanding Loans are $80 million.
 
Step 1. Compute Sale Price per Gallon of $0.933333 as follows: Asset Sale
Proceeds of $80 million, less $24 million pro rata portion of the Loans
allocated to the Facility (i.e. 60,000,000/200,000,000 x $80 million) = $56
million.  Divide $56 million by 60 million.
 
Step 2.  Calculate Incentive Fee for each “Tier” as the product of (i) the
excess of the Sale Price per Gallon over applicable tier floor (not to exceed
the Tier ceiling for Tiers II and III), (ii) the Operating Capacity of the
Facility, and (iii) the applicable percentage for such Tier set forth in Section
8.2, as follows:
 
Tier
Excess
over Tier
Floor
Operating
Capacity
(Gallons)
Applicable
Percentage
Incentive
Fee
II - over $.60-$.70
$0.10
60,000,000
0.50%
$30,000
III -  over $.70-$.80
$0.10
60,000,000
1.00%
$60,000
IV - over $.80
$0.13333
60,000,000
1.50%
$120,000
   
Step 3.  Add fee for each tier to obtain total Incentive Fee:
$210,000



   
 
II-1

--------------------------------------------------------------------------------

 
   
Exhibit III
 
Sample EBITDA Calculation
   

PROPOSED EBlTDA
PECOL 4/1/10 - 4/30/10



 
Current Period
   
Description
Actual
 
Notes
               
Sales
   
Reflects financials as currently reported in monthly AMA report
Ethanol Sales
$      5,456,493
   
Biodiesel Sales
     
E85 Sales
     
Denaturant Sales
     
RIN Sales
     
WDG Sales
1, 101,804
   
Syrup Sales
270,456
   
Kornplex Sales
     
Grain Sales
     
Freight Handling Fees
     
Service Revenues
     
Freight Revenues
8.204
   
Other Sales
     
Intercompany Sales
(189,855)
   
Total Sales
6,647,103
   
Cost of Goods Sold
     
Ethanol
5,812,345
   
Biodiesel
     
E85
     
Denaturant
     
RINS
     
WDG COGS
2,524
   
Syrup COGS
     
Kornplex Incremental Costs
     
Grain
     
Labor
192,806
   
Freight
490,577
   
Demurrage
30
   
Supplies
31,184
   
Repairs and Maint. Plant
68,020
   
Storage
     
Equipment Rent and Lease Expense
11,142
   
Rail Car Rental
     
Insurance, Property Tax and Other
25,775
   
Depreciation
178,852
   
Derivative (Gains) Losses
     
Rail Incentives
(30,300)
   
Inventory Adjustments
     
Intercompany
     
Total Cost of Goods Sold
6,782,954
   
Gross Profit (Loss)
(135,851)
           
Operating Expenses
     
Payroll, Bonus and Benefits
     
Hiring and Training
4,500
   
Rent or Lease Expense
     
Taxes, Permits and Fees
86
   
Insurance
     
Professional Fees
3,586
   
Travel and Auto Expenses
4,265
   
Office and Supplies
741
   

   
 
III-1

--------------------------------------------------------------------------------

 
   
Advertising and Promotion
     
Network, Telephone and Computer
     
Broker Commissions
     
Bad Debt Expense
     
Business Development
     
Non-Cash Compensation Expense
     
Depreciation and Amortization
1,140
   
Plant Layup & Startup Costs
     
Donations and Contributions
     
Intercompany
90,286
   
Total operating expenses
104,603
           
Net operating income [loss)
(240,455)
           
Reorganization Costs
172,107
           
Other income (expense):
     
Interest Income
     
Interest Expense
(11,140)
   
Interest Derivatives Gain (Loss)
     
Bank Fees
(625)
   
Income Tax Expense
     
Other Income (Expense)
     
Amortization of Deferred Finance Fees
(3,046)
   
Total other Income (expense)
(14,812)
           
Non-Controlling Interest VIE
             
Net Income (Loss )
$      (427,373)
   
Net Income per GL
427,373
   
Net Income does not equal gl
             
ADJUSTED EBITDA CALCULATION
             
Net Income (Loss)
$       (427,373)
   
Interest Expense
11,140
   
Interest Derivatives Gain (Loss)
-
   
Income Tax Expense
-
   
Depreciation and Amortization COGS
178,852
   
Depreciation and Amortization SG&A
1,140
   
Amortization of Deferred Finance Fees
3,046
 
Capitalized bank tees, etc.
Non-amortizing finance charges
625
 
Bank fees, etc.
Other lender related expenses
-
 
Professional and advisory fees, plan administration fees, etc.
LCM
-
   
Reorganization Adjustments & Other
172,107
 
pre-petition, pre-confirmation expenses, other material non-cash (to be
itemized), etc.
EBITDA (NOT For External Reporting)
$       (60,463)
   





III-2

--------------------------------------------------------------------------------